Exhibit 10.1

EXECUTION VERSION

 

 

 

Published CUSIP Number: 42281YAF4

CREDIT AGREEMENT

dated as of

October 26, 2018

among

HEIDRICK & STRUGGLES INTERNATIONAL, INC.

The Foreign Subsidiary Borrowers Party Hereto

The Lenders Party Hereto

BANK OF AMERICA, N.A.,

as Administrative Agent

SUNTRUST BANK,

as Syndication Agent

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Documentation Agent

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Bookrunners and Joint Lead Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I Definitions      1   SECTION 1.01.   Defined Terms      1
  SECTION 1.02.   Classification of Loans and Borrowings      28   SECTION 1.03.
  Terms Generally      28   SECTION 1.04.   Accounting Terms; GAAP; Pro Forma
Calculations      29   SECTION 1.05.   Status of Obligations      31   ARTICLE
II The Credits      31   SECTION 2.01.   Commitments      31   SECTION 2.02.  
Loans and Borrowings      31   SECTION 2.03.   Requests for Borrowings      32  
SECTION 2.04.   [Intentionally Omitted]      33   SECTION 2.05.   Swingline
Loans      33   SECTION 2.06.   Letters of Credit      35   SECTION 2.07.  
Funding of Borrowings      40   SECTION 2.08.   Interest Elections      40  
SECTION 2.09.   Termination and Reduction of Commitments      42   SECTION 2.10.
  Repayment of Loans; Evidence of Debt      42   SECTION 2.11.   Prepayment of
Loans      43   SECTION 2.12.   Fees      44   SECTION 2.13.   Interest      45
  SECTION 2.14.   Alternate Rate of Interest      46   SECTION 2.15.   Increased
Costs      48   SECTION 2.16.   Break Funding Payments      49   SECTION 2.17.  
Taxes      49   SECTION 2.18.   Payments Generally; Pro Rata Treatment; Sharing
of Set-offs      52   SECTION 2.19.   Mitigation Obligations; Replacement of
Lenders      54   SECTION 2.20.   Expansion Option      54   SECTION 2.21.  
Market Disruption      55   SECTION 2.22.   Judgment Currency      56   SECTION
2.23.   Designation of Foreign Subsidiary Borrowers      56   SECTION 2.24.  
Defaulting Lenders      57   SECTION 2.25.   Designated Lenders      59  
ARTICLE III Representations and Warranties      59   SECTION 3.01.  
Organization; Powers; Subsidiaries      59   SECTION 3.02.   Authorization;
Enforceability      60   SECTION 3.03.   Governmental Approvals; No Conflicts   
  60   SECTION 3.04.   Financial Condition; No Material Adverse Change      60  
SECTION 3.05.   Properties      61   SECTION 3.06.   Litigation, Labor Matters
and Environmental Matters      61   SECTION 3.07.   Compliance with Laws and
Agreements; No Burdensome Restrictions      62   SECTION 3.08.   Investment
Company Status      62   SECTION 3.09.   Taxes      62   SECTION 3.10.   ERISA
     62  



--------------------------------------------------------------------------------

SECTION 3.11.   Disclosure      62   SECTION 3.12.   No Default      62  
SECTION 3.13.   Liens      62   SECTION 3.14.   Contingent Obligations      63  
SECTION 3.15.   Regulation U      63   SECTION 3.16.   Anti-Corruption Laws and
Sanctions      63   SECTION 3.17.   EEA Financial Institutions      63   ARTICLE
IV Conditions      63   SECTION 4.01.   Effective Date      63   SECTION 4.02.  
Each Credit Event      65   SECTION 4.03.   Designation of a Foreign Subsidiary
Borrower      65   ARTICLE V Affirmative Covenants      66   SECTION 5.01.  
Financial Statements and Other Information      66   SECTION 5.02.   Notices of
Material Events      67   SECTION 5.03.   Existence; Conduct of Business      68
  SECTION 5.04.   Payment of Obligations      68   SECTION 5.05.   Maintenance
of Properties; Insurance      68   SECTION 5.06.   Books and Records; Inspection
Rights      68   SECTION 5.07.   Compliance with Laws      68   SECTION 5.08.  
Use of Proceeds and Letters of Credit      68   SECTION 5.09.   Additional
Subsidiary Documentation      69   SECTION 5.10.   Pledge Agreements      69  
ARTICLE VI Negative Covenants      70   SECTION 6.01.   Indebtedness      70  
SECTION 6.02.   Liens      71   SECTION 6.03.   Fundamental Changes      72  
SECTION 6.04.   Investments, Loans, Advances, Guarantees and Acquisitions     
73   SECTION 6.05.   Swap Agreements      74   SECTION 6.06.   Restricted
Payments      75   SECTION 6.07.   Transactions with Affiliates      75  
SECTION 6.08.   Restrictive Agreements      76   SECTION 6.09.   Changes in
Fiscal Year      76   SECTION 6.10.   Subordinated Indebtedness      76  
SECTION 6.11.   Financial Covenants      77   ARTICLE VII Events of Default     
77   ARTICLE VIII The Administrative Agent      80   ARTICLE IX Miscellaneous   
  86   SECTION 9.01.   Notices      86   SECTION 9.02.   Waivers; Amendments   
  87   SECTION 9.03.   Expenses; Indemnity; Damage Waiver      90   SECTION
9.04.   Successors and Assigns      91   SECTION 9.05.   Survival      96  

 

- ii -



--------------------------------------------------------------------------------

SECTION 9.06.   Counterparts; Integration; Effectiveness      96   SECTION 9.07.
  Severability      96   SECTION 9.08.   Right of Setoff      96   SECTION 9.09.
  Governing Law; Jurisdiction; Consent to Service of Process      96  
SECTION 9.10.   WAIVER OF JURY TRIAL      97   SECTION 9.11.   Headings      98
  SECTION 9.12.   Confidentiality      98   SECTION 9.13.   Interest Rate
Limitation      99   SECTION 9.14.   USA PATRIOT Act      99   SECTION 9.15.  
Releases of Subsidiary Guarantors      100   SECTION 9.16.   Attorney
Representation      100   SECTION 9.17.   Acknowledgment and Consent to Bail-In
of EEA Financial Institutions.      100   SECTION 9.18.   Electronic Execution
     101   SECTION 9.19.   Payments Set Aside      101   ARTICLE X
Cross-Guarantee      101  

SCHEDULES:

 

Schedule 2.01    — Commitments Schedule 2.06    — Existing Letters of Credit
Schedule 3.01    — Subsidiaries Schedule 3.06    — Disclosed Matters Schedule
6.01    — Existing Indebtedness Schedule 6.02    — Existing Liens Schedule 6.04
   — Existing Investments Schedule 6.08    — Existing Restrictions EXHIBITS:   
Exhibit A    — Form of Assignment and Assumption Exhibit B-1    — Form of
Borrowing Request Exhibit B-2    — Form of Swingline Loan Request Exhibit B-3   
— Form of Notice of Prepayment Exhibit C    — Form of Increasing Lender
Supplement Exhibit D    — Form of Augmenting Lender Supplement Exhibit E    —
Form of Subsidiary Guaranty Exhibit F    — [Intentionally Omitted] Exhibit G-1
   — Form of Borrowing Subsidiary Agreement Exhibit G-2    — Form of Borrowing
Subsidiary Termination Exhibit H-1    — Form of U.S. Tax Certificate (Non-U.S.
Lenders That Are Not Partnerships) Exhibit H-2    — Form of U.S. Tax Certificate
(Non-U.S. Lenders That Are Partnerships) Exhibit H-3    — Form of U.S. Tax
Certificate (Non-U.S. Participants That Are Not Partnerships) Exhibit H-4    —
Form of U.S. Tax Certificate (Non-U.S. Participants That Are Partnerships)

 

- iii -



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of October 26, 2018, among
HEIDRICK & STRUGGLES INTERNATIONAL, INC., the FOREIGN SUBSIDIARY BORROWERS from
time to time party hereto, the LENDERS from time to time party hereto, BANK OF
AMERICA, N.A., as Administrative Agent, SUNTRUST BANK, as Syndication Agent and
HSBC BANK USA, NATIONAL ASSOCIATION, as Documentation Agent.

WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lenders, the Swingline Lender and the Issuing Banks make loans and other
financial accommodations to the Loan Parties in an aggregate amount of up to
$175,000,000.

WHEREAS, the Lenders, the Swingline Lender and the Issuing Banks have agreed to
make such loans and other financial accommodations to the Loan Parties on the
terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Bank of America, N.A. (including its branches and
affiliates), in its capacity as administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Foreign Subsidiary” is defined in the definition of Subsidiary
Guarantor.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

“Agreed Currencies” means (a) with respect to Revolving Loans, Agreed Loan
Currencies, and (b) with respect to Letters of Credit, Agreed LC Currencies.

“Agreed LC Currencies” means (a) the currencies described in clause (a) of the
definition of Agreed Currencies, (b) Swiss Francs, (c) Singapore Dollars and
(d) any other currency that is agreed to by the Administrative Agent and the
relevant Issuing Bank.

 

1



--------------------------------------------------------------------------------

“Agreed Loan Currencies” means (i) Dollars, (ii) Euro, (iii) British Pounds
Sterling, (iv) Australian Dollars and (v) any other currency (x) that is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars, (y) for which a LIBOR Screen Rate is
available in the Administrative Agent’s determination and (z) that is agreed to
by the Administrative Agent and each of the Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period in Dollars on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that the
Adjusted LIBO Rate for any day shall be based on the LIBO Rate at approximately
11:00 a.m. London time on such day, subject to the interest rate floors set
forth therein. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
For the avoidance of doubt, if the Alternate Base Rate as so determined would be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, with respect to
Loans, Swingline Loans or LC Exposure, the percentage equal to a fraction the
numerator of which is such Lender’s Commitment and the denominator of which is
the aggregate Commitments of all Lenders (if the Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments); provided
that in the case of Section 2.24 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Commitment shall be disregarded in the calculation.

“Applicable Pledge Percentage” means a 65% pledge by the Company or any Domestic
Subsidiary of its Equity Interests in an Affected Foreign Subsidiary.

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurocurrency Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Leverage Ratio for the then most recently completed four
fiscal quarter period as reflected in the then most recently delivered
Financials but subject to the following:

 

Category

  

Leverage Ratio:

   ABR
Spread     Eurocurrency
Spread     Commitment
Fee
Rate  

1

   Leverage Ratio is greater than or equal to 2.50:1.00      0.75 %      1.75 % 
    0.25 % 

2

   Leverage Ratio is greater than or equal to 1.75:1.00 but less than 2.50:1.00
     0.50 %      1.50 %      0.20 % 

3

   Leverage Ratio is greater than or equal to 1.00:1.00 but less than 1.75:1.00
     0.25 %      1.25 %      0.20 % 

4

   Leverage Ratio is less than 1.00:1.00      0.00 %      1.00 %      0.15 % 

 

2



--------------------------------------------------------------------------------

For purposes of the foregoing,

(i) if the Company fails to deliver the Financials to the Administrative Agent
at the time required pursuant to Section 5.01, then Category 1 above shall be
deemed to be applicable until the first Business Day of the calendar month
immediately following the date on which such Financials are so received by the
Administrative Agent;

(ii) adjustments, if any, to the Applicable Rate shall be effective on the first
Business Day of the calendar month immediately following the date on which the
Administrative Agent has received the applicable Financials;

(iii) each determination of the Applicable Rate made by the Administrative Agent
in accordance with the foregoing shall be conclusive and binding on the Company
and each Lender (absent manifest error); and

(iv) notwithstanding anything herein to the contrary, from the Effective Date to
but not including the fifth (5th) Business Day following receipt of the
Company’s financial statements delivered pursuant to Section 5.01 for the fiscal
quarter ending December 31, 2018, Category 4 above shall be deemed applicable.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“AUD Rate” means, for any Loans denominated in Australian Dollars, the AUD
Screen Rate or, if applicable pursuant to the definition of “LIBO Rate”, the
applicable Reference Bank Rate or such other rate as determined pursuant to the
terms of Section 2.14.

“AUD Screen Rate” means, denominated in Australian Dollars, the rate per annum
equal to the Bank Bill Swap Reference Bid Rate (“BBSY”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at or about 10:30 a.m. (Melbourne, Australia time) on
the Quotation Day with a term equivalent to such Interest Period.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Australian Dollars” means the lawful currency of Australia.

“Availability” has the meaning assigned to such term in Section 6.06.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Termination Date and the date of termination of
the Commitments pursuant to the terms hereof.

 

3



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards, (c) merchant processing
services and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items, any
direct debit scheme or arrangement, overdrafts and interstate depository network
services).

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company or any Foreign Subsidiary Borrower.

 

4



--------------------------------------------------------------------------------

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date to the same Borrower and, in the case of Eurocurrency
Loans, in the same Agreed Currency and as to which a single Interest Period is
in effect or (b) a Swingline Loan.

“Borrowing Request” means a notice of (a) a Borrowing, (b) a conversion of
Revolving Loans from one Type to the other, or (c) a continuation of
Eurocurrency Loans, pursuant to Section 2.08, which shall be substantially in
the form of Exhibit B-1 or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of a Borrower.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit G-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit G-2.

“British Pounds Sterling” means the lawful currency of the United Kingdom.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in Euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in Euro).

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP, subject to Section 1.04.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) personal property, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP, subject to Section 1.04.

“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

“Cash Pooling Arrangement” means any netting or set-off arrangement entered into
by the Company or any Subsidiary in the ordinary course of its business for the
purpose of netting debit and credit balances (including pursuant to cash pooling
arrangements in respect of pooled deposit or sweep accounts).

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code of which the Company or any of its Subsidiaries is a “United States
Shareholder” within the meaning of Section 951 of the Code.

 

5



--------------------------------------------------------------------------------

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date), of Equity Interests representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company (on a fully diluted basis and
taking into account any securities or contract rights exercisable, exchangeable
or convertible into Equity Interests); (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Company by Persons
who were neither (i) nominated or approved by the board of directors of the
Company nor (ii) appointed by directors so nominated or approved; (c) the
acquisition of direct or indirect Control of the Company by any Person or group;
(d) the Company ceases to own, directly or indirectly, and Control 100% (other
than directors’ qualifying shares) of the ordinary voting and economic power of
any Foreign Subsidiary Borrower; or (e) the occurrence of a “change of control”,
“fundamental change” or similar occurrence in respect of Permitted Convertible
Indebtedness, Permitted Bond Hedge Transactions or Permitted Warrant
Transactions and giving rise to a right to payment or purchase prior to
scheduled maturity or an exercise of rights and remedies thereunder or in
respect thereof.

“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all pledged Equity Interests in or upon which a security
interest or Lien is from time to time granted to the Administrative Agent, for
the benefit of the Holders of Secured Obligations, whether under the Pledge
Agreements, under any of the other Collateral Documents or under any of the
other Loan Documents.

“Collateral Documents” means all agreements, instruments and documents executed
in connection with this Agreement pursuant to which the Administrative Agent is
granted a security interest in Collateral, including, without limitation, the
Pledge Agreements and all other security agreements, loan agreements, notes,
guarantees, subordination agreements, pledges, powers of attorney, consents,
assignments, contracts, fee letters, notices, leases, financing statements and
all other written matter whether heretofore, now, or hereafter executed by or on
behalf of the Company or any of its Subsidiaries and delivered to the
Administrative Agent or any of the Lenders, together with all agreements and
documents referred to therein or contemplated thereby.

“Commitment” means, with respect to each Lender, the commitment, if any, to make
Revolving Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Credit Exposure hereunder, as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The amount of each Lender’s Commitment on the
Effective Date is set forth on Schedule 2.01. The aggregate amount of the
Commitments on the Effective Date is $175,000,000.

 

6



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Company” means Heidrick & Struggles International, Inc., a Delaware
corporation.

“Computation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Loan denominated in a Foreign
Currency, (ii) each date of a continuation of a Eurocurrency Loan denominated in
an Agreed Currency, other than Dollars, pursuant to Section 2.08, and (iii) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance, amendment and/or extension of a Letter of
Credit denominated in a Foreign Currency, (ii) each date of any payment by any
Issuing Bank under any Letter of Credit denominated in a Foreign Currency,
(iii) in the case of all Existing Letters of Credit denominated in a Foreign
Currency, the Effective Date, and (iv) such additional dates as the
Administrative Agent or any Issuing Bank shall determine or the Required Lenders
shall require.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Company and its Subsidiaries calculated on a
consolidated basis for such period in accordance with GAAP, excluding Capital
Expenditures financed with Indebtedness permitted hereunder other than Loans.

“Consolidated EBITDA” means Consolidated Operating Income plus, (i) Consolidated
Interest Income, (ii) depreciation, (iii) amortization, (iv) to the extent
deducted in computing Consolidated Operating Income, fees, costs and expenses
related to the Transactions, incurred within sixty (60) days after the Effective
Date, and (v) to the extent deducted in computing Consolidated Operating Income,
(A) cash restructuring charges and integration expenses incurred by the Company
in an aggregate amount not to exceed $25,000,000 during the period of four
consecutive fiscal quarters most recently ended and (B) non-cash charges,
expenses or losses, including non-cash losses recorded in connection with the
settlement, extinguishment or conversion of the Permitted Convertible
Indebtedness, and minus, to the extent included in computing Consolidated
Operating Income, all non-cash income or gains, including non-cash gains
recorded in connection with the settlement, extinguishment or conversion of the
Permitted Convertible Indebtedness, all calculated for the Company and its
Subsidiaries in accordance with GAAP on a consolidated basis for the applicable
period.

“Consolidated Interest Coverage Ratio” is defined in Section 6.11.1.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries calculated on a consolidated basis for such period.

“Consolidated Interest Income” means, with reference to any period, the interest
income of the Company and its Subsidiaries calculated in accordance with GAAP on
a consolidated basis.

 

7



--------------------------------------------------------------------------------

“Consolidated Operating Expense” means, with reference to any period, expenses
related to salaries, employee benefits and general and administrative expenses,
all calculated for the Company and its Subsidiaries on a consolidated basis for
such period and otherwise in accordance with GAAP.

“Consolidated Operating Income” means, with reference to any period, the gross
revenues less Consolidated Operating Expense, all calculated for the Company and
its Subsidiaries on a consolidated basis for such period and as calculated in
the manner disclosed by the Company in its Annual Report on Form 10-K for the
fiscal year ended December 31, 2017.

“Consolidated Total Indebtedness” means at any time the aggregate Indebtedness
of the Company and its Subsidiaries calculated on a consolidated basis as of
such time in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Indebtedness Maturity Date” means the scheduled maturity date of
any series or class of Permitted Convertible Indebtedness.

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans, its LC Exposure
and its participation in Swingline Loans at such time.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender (including Designated Lenders).

“CRR” means the Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No 648/2012.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c)

 

8



--------------------------------------------------------------------------------

upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (i) a Bankruptcy Event or (ii) a Bail-In Action; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any Equity Interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to the last
sentence of Section 2.24) upon delivery of written notice of such determination
to the Company, each Issuing Bank, the Swingline Lender and each Lender. The
Administrative Agent shall use commercially reasonable efforts to provide such
notice to such Persons upon making such determination.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Designated Lender” shall have the meaning set forth in Section 2.25.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 or as otherwise disclosed by
the Company in its Annual Report on Form 10-K for the year ended December 31,
2017 and Quarterly Reports on Form 10-Q for the fiscal quarters ended March 31,
2018 and June 30, 2018.

“Disqualified Institution” means, on any date, (a) any Person designated by the
Company as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the Closing Date and (b) any other Person
that is a competitor of the Company or any of its Subsidiaries, which Person has
been designated by the Company as a “Disqualified Institution” by written notice
to the Administrative Agent and the Lenders (by posting such notice to the
Platform) not less than two (2) Business Days prior to such date; provided that
“Disqualified Institutions” shall exclude any Person that the Company has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent and the Lenders from time to time.

“Documentation Agent” means HSBC Bank USA, National Association in its capacity
as documentation agent for the credit facilities evidenced by this Agreement.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

9



--------------------------------------------------------------------------------

“Dutch Borrower” means (i) Heidrick & Struggles B.V., a private company with
limited liability (“besloten vennootschap met beperkte aansprakelijkheid”)
incorporated under the laws of the Netherlands having its corporate seat
(statutaire zetel) in Amsterdam, the Netherlands, its registered office at
Gustav Mahlerlaan 1244, Noma House eleventh floor, 1081 LA Amsterdam and
registered with the Dutch Chamber of Commerce under number 33277877 and (ii) any
other Borrower that is organized under the laws of the Netherlands.

“Dutch Non-Public Lender” means: (i) until the publication of an interpretation
of “public” as referred to in the CRR by the competent authority/ies: an entity
which (x) assumes existing rights and/or obligations vis-à-vis a Dutch Borrower,
the value of which is at least €100,000 (or its equivalent in another currency),
(y) provides repayable funds for an initial amount of at least €100,000 (or its
equivalent in another currency) or (z) otherwise qualifies as not forming part
of the public; and (ii) as soon as the interpretation of the term “public” as
referred to in the CRR has been published by the relevant authority/ies: an
entity which is not considered to form part of the public on the basis of such
interpretation.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means October 26, 2018.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“Eligible Foreign Subsidiary” means (i) Heidrick & Struggles B.V., a private
company with limited liability (“besloten vennootschap met beperkte
aansprakelijkheid”) incorporated under the laws of the Netherlands having its
corporate seat (statutaire zetel) in Amsterdam, the Netherlands, its registered
office at Gustav Mahlerlaan 1244, Noma House eleventh floor, 1081LA Amsterdam
and registered with the Dutch Chamber of Commerce under number 33277877 and
(ii) any other Foreign Subsidiary that is approved from time to time by the
Administrative Agent and each of the Lenders.

 

10



--------------------------------------------------------------------------------

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of Capital Stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing. For the avoidance of doubt, “Equity Interests” shall not include
(x) Permitted Convertible Indebtedness until such time as such Indebtedness is
converted into or exchanged for Capital Stock and such Capital Stock has been
delivered by the Company to converting or exchanging holders or (y) Permitted
Warrant Transactions.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition upon the
Company or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA.

 

11



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and/or “EUR” means the single currency of the Participating Member
States.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:

(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes and branch profits Taxes, in each case, (i) imposed by the jurisdiction
(or any political subdivision thereof) under the laws of which such Recipient is
organized, in which its principal office is located, or, in the case of any
Lender, in which its applicable lending office is located; or (ii) that are
Other Connection Taxes;

(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in any Loan Document pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in such Loan Document (other than
pursuant to an assignment request by any Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17(a), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office;

 

12



--------------------------------------------------------------------------------

(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(f); and

(d) U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of June 30, 2015, as amended prior to the Effective
Date, by and among the Borrowers, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent.

“Extended Letter of Credit” means a Letter of Credit that, upon the Company’s
request and the relevant Issuing Bank’s approval, shall have an expiry date
later than the Termination Date.

“Facility Office” means the office designated by the applicable Lender through
which such Lender will perform its obligations under this Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such sections of the Code, and any
official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided, that, if the Federal Funds Effective Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Fee Letter” means the letter agreement, dated October 5, 2018, among the
Borrowers, the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Company and its Domestic Subsidiaries directly owns
or Controls more than 50% of such Foreign Subsidiary’s issued and outstanding
Equity Interests.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

 

13



--------------------------------------------------------------------------------

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Subsidiary” means (a) a Subsidiary of the Company which is not a
Domestic Subsidiary, (b) any Domestic Subsidiary that is a Subsidiary of any
Subsidiary described in clause (a) of this definition, and (c) any Foreign
Subsidiary Holdco.

“Foreign Subsidiary Borrower” means any Eligible Foreign Subsidiary that becomes
a Foreign Subsidiary Borrower pursuant to Section 2.23 and that has not ceased
to be a Foreign Subsidiary Borrower pursuant to such Section.

“Foreign Subsidiary Holdco” means any Domestic Subsidiary (a) substantially all
of the assets of which consist of the Equity Interests or Indebtedness of one or
more Foreign Subsidiaries that is a CFC and (b) that is treated as an entity
disregarded as separate from its owner for U.S. federal income Tax purposes and
substantially all of the assets of which consist of the Equity Interests or
Indebtedness of one or more Foreign Subsidiaries that is a CFC.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holders of Secured Obligations” means the holders of the Obligations from time
to time and shall include (i) each Lender and each Issuing Bank in respect of
its Credit Events, (ii) the Administrative Agent and the Lenders in respect of
all other present and future obligations and liabilities of the Company and each
Subsidiary of every type and description arising under or in connection with the
Credit Agreement or any other Loan Document, (iii) each Lender and Affiliate of
such Lender in respect of Swap Agreements and Banking Services Agreements
entered into with such Person by the Company or any Subsidiary, (iv) each
indemnified party under Section 9.03 in respect of the obligations and
liabilities of the Company to such Person hereunder and under the other Loan
Documents, and (v) their respective successors and (in the case of a Lender,
permitted) transferees and assigns.

 

14



--------------------------------------------------------------------------------

“Hostile Acquisition” means (x) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by
resolutions of the Board of Directors (or any other applicable governing body)
of such Person or by similar action if such Person is not a corporation and
(y) any such acquisition as to which such approval has been withdrawn.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Impacted Loans” has the meaning assigned to such term in Section 2.14(a).

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Indebtedness” of any Person means, without duplication and subject to
Section 1.04(a), (a) all obligations of such Person for borrowed money or with
respect to deposits or advances of any kind to such Person, (b) all obligations
of such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such Person upon which interest charges are customarily
paid, (d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed (with the amount of such
Indebtedness being the lesser of the amount secured and the fair market value of
the property subject to such Lien), (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. For
the avoidance of doubt, “Indebtedness” shall not include Permitted Bond Hedge
Transactions or Permitted Warrant Transactions.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) to the extent not otherwise described in clause (a), Other Taxes.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Termination Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Termination Date and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid and the
Termination Date.

 

15



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Company
(on its own behalf or on behalf of the applicable Borrower) may elect; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurocurrency Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Issuing Bank” means each of Bank of America, N.A. and any other Lender, that
agrees to act as an Issuing Bank, which is reasonably acceptable to the Company
and the Administrative Agent, each in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“LC Sublimit” means $25,000,000, as the foregoing amount may be decreased or
increased from time to time with the written consent of the Company, the
Administrative Agent and the Issuing Banks.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby. Unless the context
otherwise requires, the term “Lenders” includes the Issuing Banks and the
Swingline Lender.

“Letter of Credit” means any letter of credit issued, or deemed issued, pursuant
to this Agreement.

“Leverage Ratio” is defined in Section 6.11.2.

“LIBO Rate” means, with respect to (a) any Eurocurrency Borrowing denominated in
any LIBOR Quoted Currency and for any applicable Interest Period, the London
interbank offered rate as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“LIBOR Screen Rate”) at approximately 11:00 a.m., London time, on the Quotation
Day for such LIBOR

 

16



--------------------------------------------------------------------------------

Quoted Currency and Interest Period; provided that, if the LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement and (b) any Eurocurrency Borrowing denominated in any
Non-Quoted Currency and for any applicable Interest Period, the applicable Local
Screen Rate for such Non-Quoted Currency on the Quotation Day for such
Non-Quoted Currency and Interest Period; provided that, if the Local Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.

“LIBOR Quoted Currency” means (i) Dollars, (ii) Euro and (iii) British Pounds
Sterling.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“LIBOR Successor Rate” has the meaning assigned to such term in Section 2.14(b).

“LIBOR Successor Rate Conforming Changes” has the meaning assigned to such term
in Section 2.14(b).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidity” means unrestricted cash and cash equivalents of the Company and its
Subsidiaries in the United States (or that could be repatriated to the United
States (less the applicable combined U.S. federal and state marginal income Tax,
and any other applicable foreign Tax, due or payable that would be imposed on
the Company or applicable Subsidiary in the case of, and with respect to, the
repatriation of such cash to the United States of America, in each case at such
time)) at such time in excess of $50,000,000 plus the amount of availability
under the Commitments.

“Loan Documents” mean this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, any promissory notes executed and delivered
pursuant to Section 2.10(e), the Subsidiary Guaranty, the Collateral Documents
and any and all other instruments and documents executed and delivered in
connection with any of the foregoing.

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

“Loans” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Revolving Loan or a Swingline Loan.

“Local Screen Rate” means the AUD Screen Rate.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

“Material Adverse Change” means any event, development or circumstance that has
or could reasonably be expected to have a Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, operations or financial condition of the Company and the
Subsidiaries taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform any of their obligations under the Loan Documents, or (c) the
validity or enforceability of any of the Loan Documents or the rights of or
benefits available to the Administrative Agent and the Lenders under this
Agreement and the other Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $20,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Material Subsidiaries” means each Subsidiary the consolidated gross revenues of
which for the most recent four fiscal quarter period of the Company for which
financial statements have been delivered pursuant to Section 5.01 were greater
than two and a half percent (2.5%) of the Company’s consolidated gross revenues
for such four fiscal quarter period or (ii) the consolidated tangible assets of
which as of the end of such four fiscal quarter period were greater than two and
a half percent (2.5%) of the Company’s consolidated tangible assets as of such
date; provided that, if at the end of any fiscal quarter the aggregate amount of
the consolidated gross revenues or consolidated tangible assets of all
Subsidiaries that are not Material Subsidiaries exceeds twenty-five percent
(25%) of the Company’s consolidated gross revenues for any such four fiscal
quarter period or twenty-five percent (25%) of the Company’s consolidated
tangible assets as of the end of any such four fiscal quarter period, the
Company (or, in the event the Company has failed to do so on the date that it
delivers its compliance certificate for such fiscal quarter pursuant to
Section 5.01(d), the Administrative Agent) shall designate sufficient
Subsidiaries as “Material Subsidiaries” to eliminate such excess, and such
designated Subsidiaries shall for all purposes of this Agreement constitute
Material Subsidiaries. The Material Subsidiaries on the Effective Date are
identified in Schedule 3.01 hereto. For the avoidance of doubt, all Foreign
Subsidiary Borrowers and Subsidiary Guarantors shall deemed to be Material
Subsidiaries.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Quoted Currency” means Australian Dollars.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit B-3 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Obligations” means all Loans, LC Disbursements, advances, debts, liabilities,
obligations, covenants and duties owing by the Borrowers or any Subsidiary
Guarantor to the Administrative Agent, any Lender, any Issuing Bank, any
Affiliate of the Agent or any Lender, any Issuing Bank, or any indemnified
Person hereunder, of any kind or nature, present or future, arising under this
Agreement, the Subsidiary Guaranty, any Collateral Document or any other Loan
Document, whether or not evidenced by any note, guaranty or other instrument,
whether or not for the payment of money, whether arising by reason

 

18



--------------------------------------------------------------------------------

of an extension of credit, loan, guaranty, indemnification, or in any other
manner, whether direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising
and however acquired provided, however, that (i) the “Obligations” of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor, and (ii) for the avoidance of doubt, “Obligations” shall not include
Permitted Convertible Indebtedness, Permitted Bond Hedge Transactions and
Permitted Warrant Transactions. The term includes, without limitation, all
interest, charges, expenses, fees, reasonable attorneys’ fees and disbursements,
reasonable paralegals’ fees (in each case whether or not allowed), and any other
sum chargeable to the Borrowers or any Subsidiary Guarantor under this Agreement
or any other Loan Document.

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment under
Section 2.19(b)).

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

19



--------------------------------------------------------------------------------

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) by
the Company or any Subsidiary of (i) all or substantially all the assets of a
Person or division or line of business of a Person or (ii) at least a majority
of the voting Equity Interests in a Person, in each case whether or not
involving a merger or consolidation with such other Person, if, at the time of
and immediately after giving effect thereto, (a) no Default has occurred and is
continuing or would result therefrom, (b) the principal business of such Person
shall be reasonably related to, or strategically aligned with, a business in
which the Company and the Subsidiaries were engaged on the Effective Date,
(c) each Subsidiary formed for the purpose of or resulting from such acquisition
shall, to the extent required under the definition of “Subsidiary Guarantor”, be
a Subsidiary Loan Party, and all actions required to be taken with respect to
such acquired or newly formed Subsidiary under Sections 5.09 and 5.10 shall have
been taken, (d) the Company and the Subsidiaries (i) are in compliance, on a pro
forma basis after giving effect to such acquisition, with the covenant contained
in Section 6.11.1 recomputed as of the last day of the most recently ended
fiscal quarter of the Company for which financial statements are available, as
if such acquisition (and any related incurrence or repayment of Indebtedness,
with any new Indebtedness being deemed to be amortized over the applicable
testing period in accordance with its terms) had occurred on the first day of
each relevant period for testing such compliance and (ii) the Leverage Ratio, on
a pro forma basis after giving effect to such acquisition, would not exceed 2.50
to 1.00 and (e) with respect to an acquisition in respect of which the sum of
all cash consideration paid or delivered in connection therewith exceeds
$30,000,000, the Company has delivered to the Administrative Agent an officers’
certificate to the effect set forth in clauses (a), (b), (c) and (d) above,
together with all relevant financial information for the Person or assets to be
acquired and reasonably detailed calculations demonstrating to the satisfaction
of the Administrative Agent the requirement set forth in clause (d) above
(including with respect to any pro forma calculations).

“Permitted Bond Hedge Transactions” means any call or capped call option (or
substantively equivalent derivative transaction) relating to the Company’s
common stock (or other securities or property following a merger event or other
change of the common stock of the Company) purchased by Company in connection
with the issuance of any Permitted Convertible Indebtedness; provided that the
purchase price for such Permitted Bond Hedge Transactions, less the proceeds
received by Company from the sale of any related Permitted Warrant Transactions,
does not exceed the net proceeds received by the Company from the issuance of
such Permitted Convertible Indebtedness in connection with such Permitted Bond
Hedge Transactions.

“Permitted Convertible Indebtedness” means notes, bonds, indentures or similar
instruments issued by the Company that are convertible into or exchangeable for
(x) cash, (y) shares of the common stock of the Company (or securities or
property of another Person following a merger event or other change of the
common stock of the Company) or (z) a combination thereof.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 45 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

20



--------------------------------------------------------------------------------

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary; provided that the term “Permitted
Encumbrances” shall not include any Lien securing Indebtedness other than the
Liens permitted under Section 6.02; and

(g) usual and customary possessory liens and rights of setoff in favor of banks
and brokerages in respect of deposit and investment accounts, and including
liens that are contractual rights of set-off or other rights of set-off arising
by operation of law relating to Cash Pooling Arrangements to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business
of the Company or any Subsidiary.

“Permitted Foreign Reorganization Transfers” means, to the extent approved by
the Administrative Agent, loans, advances or capital contributions by and among
the Company and its Subsidiaries in order to implement the reorganization of the
Company’s Foreign Subsidiaries and foreign branches.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America, in each case
maturing within one year from the date of acquisition thereof;

(b) direct obligations of any agency of the United States of America, in each
case maturing within one year from the date of acquisition thereof;

(c) municipal investments and direct obligations of any State of the United
States of America, in each case with a rating of BBB+ or higher and a maximum
maturity of 12 months (for securities where the interest rate is adjusted
periodically (e.g. floating rate securities), the reset date will be used to
determine the maturity date);

(d) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of A-2
from S&P and P-2 from Moody’s;

(e) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any Lender or any domestic office of any commercial bank organized
under the laws of the United States of America or any State thereof which has a
combined capital and surplus and undivided profits of not less than
$500,000,000;

(f) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (e) above;

(g) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $500,000,000;

 

21



--------------------------------------------------------------------------------

(h) in the case of investments of any Foreign Subsidiary or non-domestic branch
of the Company, securities issued by any foreign government or any political
subdivision of any foreign government or any public instrumentality thereof
having maturities of not more than one year from the date of the acquisitions
thereof and, at the time of the acquisition thereof, having an investment grade
credit rating obtainable from S&P, Moody’s, or other generally recognized rating
agency;

(i) investments in funds that invest solely in one or more of types of
securities described in clauses (a) through (h) above; and

(j) in the case of investments by any Foreign Subsidiary or non-domestic branch
of the Company, (i) investments in time deposits maturing within one year from
the date of acquisition thereof issued or guaranteed by or placed with any
highly capitalized commercial bank which is located in the jurisdiction where
such non-domestic branch of the Company or such Foreign Subsidiary is located
and which bank has an investment grade credit rating obtainable from S&P,
Moody’s or other generally recognized rating agency and (ii) other investments
in money market funds domiciled in such jurisdiction that (x) are rated AAA by
S&P and AAA by Moody’s and (y) have portfolio assets of at least $2,000,000,000.

“Permitted Two-Year Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America, in each case
maturing within two years from the date of acquisition thereof;

(b) direct obligations of any agency of the United States of America, in each
case maturing within two years from the date of acquisition thereof;

(c) municipal investments and direct obligations of any State of the United
States of America with a rating of BBB+ or higher and a maximum maturity of two
years (for securities where the interest rate is adjusted periodically (e.g.
floating rate securities), the reset date will be used to determine the maturity
date);

(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within two years from the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any Lender or any domestic office of any commercial bank organized
under the laws of the United States of America or any State thereof which has a
combined capital and surplus and undivided profits of not less than
$500,000,000;

(e) in the case of investments by any Foreign Subsidiary or non-domestic branch
of the Company, securities issued by any foreign government or any political
subdivision of any foreign government or any public instrumentality thereof
having maturities of not more than two years from the date of the acquisitions
thereof and, at the time of the acquisition thereof, having an investment grade
credit rating obtainable from S&P, Moody’s, or other generally recognized rating
agency;

(f) investments in funds that invest solely in one or more of the types of
securities described in clauses (a) through (e) above; and

(g) in the case of investments by any non-domestic branch of the Company or any
Foreign Subsidiary, investments in time deposits maturing within two years from
the date of acquisition thereof issued or guaranteed by or placed with any
highly capitalized commercial bank which is located in the jurisdiction where
such non-domestic branch of the Company or such Foreign Subsidiary is located
and which bank has an investment grade credit rating obtainable from S&P,
Moody’s or other generally recognized rating agency.

 

22



--------------------------------------------------------------------------------

“Permitted Warrant Transactions” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the
Company’s common stock (or other securities or property following a merger event
or other change of the common stock of the Company) sold by the Company
substantially concurrently in connection with any purchase by the Company of a
related Permitted Bond Hedge Transaction.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Pledge Agreements” means the pledge agreements, share mortgages, charges and
comparable instruments and documents from time to time executed pursuant to the
terms of Section 5.10 in favor of the Administrative Agent for the benefit of
the Holders of Secured Obligations as amended, restated, supplemented or
otherwise modified from time to time.

“Pledged Subsidiary” means each Foreign Subsidiary a portion of the Equity
Interests of which has been pledged pursuant to a Pledge Agreement in accordance
with Section 5.10.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America, N.A. as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Quotation Day” means two (2) Business Days prior to the commencement of such
Interest Period (or such other day as is generally treated as the rate fixing
day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Quotation Date”
means such other day as otherwise reasonably determined by the Administrative
Agent).

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Reference Bank Rate” for a currency means the rate determined by the
Administrative Agent or the Issuing Banks, as applicable, to be the rate quoted
by the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two (2) Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the Issuing Banks may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the Issuing Banks if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and provided
further that the L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in a Foreign Currency.

 

23



--------------------------------------------------------------------------------

“Reference Banks” means the principal London (or other applicable) offices of
Bank of America, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Company. No Lender shall be
obligated to be a Reference Bank without its consent.

“Register” has the meaning set forth in Section 9.04.

“Regulation T” means Regulation T of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
relating to the extension of credit by securities brokers and dealers, including
all members of national securities exchanges.

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stocks applicable to member banks of the Federal Reserve System.

“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
for the purpose of applying the provisions of Regulation T and Regulation U to
borrowers who are subject to United States laws and who obtain credit within or
outside the United States for the purpose of purchasing securities.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time. The Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time; provided that, the amount of any participation in any Swingline Loan and
unreimbursed LC Disbursements that such Defaulting Lender has failed to fund
that have not been reallocated to and funded by another Lender shall be deemed
to be held by the Lender that is the Swingline Lender or an Issuing Bank, as the
case may be, in making such determination.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), (b) any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Company or any Subsidiary, (c) any option, warrant or
other right to acquire any such Equity Interests in the Company or any
Subsidiary, (d) the initial premium amount for a Permitted Bond Hedge
Transaction and the sales proceeds from a Permitted Warrant Transaction in
connection with Permitted Convertible Indebtedness, taken together as a single
transaction, on a net basis, and (e) any payment made in cash to holders of
Permitted Convertible Indebtedness in excess of the original principal (or
notional) amount thereof and interest solely on such excess amount, unless and
to the extent that a corresponding amount is received in cash (whether through a
direct cash payment or a settlement in shares of stock that are immediately sold
for cash) substantially contemporaneously from the other parties to a Permitted
Bond Hedge Transaction relating to such Permitted Convertible Indebtedness, and
(f) any cash payment made in connection with the settlement of a Permitted
Warrant Transaction to the extent the Company has the option of satisfying such
payment obligation through the issuance of shares of common stock.

 

24



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, controller,
director or other authorized representative of a Loan Party, solely for purposes
of the delivery of incumbency certificates pursuant to Section 4.01, the
secretary or any assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and to the extent requested by the Administrative Agent,
appropriate authorization documentation, in form and substance satisfactory to
the Administrative Agent.

“Revolving Loan” has the meaning specified in Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, a subsidiary of The McGraw-Hill Companies, Inc., and any
successor thereto.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, Her Majesty’s Treasury
(“HMT”), the European Union or any European Union member state in which the
Company or any Subsidiary conducts business, (b) any Person operating, organized
or resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time and applicable to the
Company or any Subsidiary by (a) the U.S. government, including those
administered by OFAC or the U.S. Department of State or (b) the United Nations
Security Council, the European Union, any European Union member state in which
the Company or any Subsidiary conducts business or Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” means, collectively, (i) the Obligations, (ii) all Banking
Services Obligations owing to one or more Lenders and their respective
Affiliates and (iii) all Swap Obligations; provided that the definition of
“Secured Obligations” shall not create or include any guarantee by any Loan
Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the

 

25



--------------------------------------------------------------------------------

Board, the United Kingdom Financial Conduct Authority, the United Kingdom
Prudential Regulation Authority, the European Central Bank or other Governmental
Authority for any category of deposits or liabilities customarily used to fund
loans in the applicable currency, expressed in the case of each such requirement
as a decimal. Such reserve, liquid asset, fees or similar requirements shall
include those imposed pursuant to Regulation D of the Board. Eurocurrency Loans
shall be deemed to be subject to such reserve, liquid asset, fee or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D of the Board. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve, liquid asset or similar requirement.

“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents pursuant to a subordination agreement on terms
reasonably acceptable to the Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Guarantor” means each Subsidiary (other than (x) any Foreign
Subsidiary to the extent (a) such Foreign Subsidiary is a CFC, a Subsidiary of a
CFC or a Foreign Subsidiary Holdco (unless, as determined by the Company acting
in good faith or upon advice of its tax advisors that, causing any such
Subsidiary to become a Subsidiary Guarantor would not have disadvantageous tax
implications for the Company or any Domestic Subsidiary under Section 956 of the
Code (or any successor provision or any applicable U.S. Treasury Regulation)) or
(b) designation or continuation of such Foreign Subsidiary as a Subsidiary
Guarantor would be prohibited by applicable law—each such Foreign Subsidiary, an
“Affected Foreign Subsidiary”) or (y) any non-wholly owned Subsidiary to the
extent that designation or continuation of such non-wholly owned Subsidiary as a
Subsidiary Guarantor would be prohibited (a) by applicable law or (b) by the
terms of its organizational documents or other contractual restrictions from
being a Subsidiary Guarantor so long as such prohibition was not created in
contemplation of or in connection with such Person becoming a Subsidiary (each
such non-wholly owned Subsidiary an “Affected Non-Wholly Owned Subsidiary” and
together with the Affected Foreign Subsidiary, each an “Affected Subsidiary”))
(i) the consolidated gross revenues of which for the most recent four fiscal
quarter period of the Company for which financial statements have been delivered
pursuant to Section 5.01 were greater than five percent (5%) of the Company’s
consolidated gross revenues for such four fiscal quarter period or (ii) the
consolidated tangible assets of which as of the end of such four fiscal quarter
period were greater than five percent (5%) of the Company’s consolidated
tangible assets as of such date; provided that, if at the end of any fiscal
quarter the aggregate amount of the consolidated gross revenues or consolidated
tangible assets of all Subsidiaries that are not Subsidiary Guarantors exceeds
thirty-five percent (35%) of the Company’s consolidated gross revenues for any
such four fiscal quarter period or thirty-five percent (35%) of the Company’s
consolidated tangible assets as of the end of any such four fiscal quarter
period, the Company (or, in the event the Company has failed to do so on the
date that it delivers its compliance certificate for such fiscal quarter
pursuant to Section 5.01(d), the Administrative Agent) shall designate
sufficient Subsidiaries (other than Affected Subsidiaries) as “Subsidiary
Guarantors” to eliminate such excess, and such designated Subsidiaries shall for
all purposes of this Agreement constitute Subsidiary Guarantors. The Subsidiary
Guarantors on the Effective Date are identified in Schedule 3.01 hereto.

 

26



--------------------------------------------------------------------------------

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
in substantially the form of Exhibit E (including any and all supplements
thereto) and executed by each Subsidiary Guarantor party thereto, and, in the
case of any guaranty by a Foreign Subsidiary, any other guaranty agreements as
are requested by the Administrative Agent and its counsel, in each case as
amended, restated, supplemented or otherwise modified from time to time.

“Subsidiary Loan Party” means a Subsidiary Guarantor or a Pledged Subsidiary.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan (including, without limitation, restricted stock awards, options and other
incentive compensation plans) providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or the Subsidiaries shall be a Swap Agreement; provided that, for
the avoidance of doubt, “Swap Agreement” shall not include any Permitted
Convertible Indebtedness, any Permitted Bond Hedge Transactions or Permitted
Warrant Transactions.

“Swap Obligations” means all indebtedness, obligations and liabilities of the
Company or any Subsidiary of the Company under Swap Agreements to any Lender or
any Affiliate of a Lender.

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.05.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).

“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.05.

“Swingline Loan Request” means a notice of a Swingline Borrowing pursuant to
Section 2.05(b), which shall be in a form approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Company.

“Swingline Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Commitment. The Swingline Sublimit is part of, and not in addition to,
the Commitments.

“Syndication Agent” means SunTrust Bank in its capacity as syndication agent for
the credit facilities evidenced by this Agreement.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.

 

27



--------------------------------------------------------------------------------

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
Euro.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date” means October 26, 2023.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).

SECTION 1.03. Terms Generally.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders and
decrees, of all Governmental Authorities. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified

 

28



--------------------------------------------------------------------------------

(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(b) In this Agreement, where it relates to the Dutch Borrower or any other Dutch
Subsidiary, or to any Dutch law governed security, a reference to (i) necessary
organizational actions, where applicable, include any action required to comply
with the Works Councils Act of the Netherlands (Wet op de ondernemingsraden) and
obtaining of an unconditional positive advice (advies) from the competent works
council(s), (ii) a Lien or security interest includes any mortgage (hypotheek),
pledge (pandrecht), financial collateral agreement
(financiëlezekerheidsovereenkomst), privilege (voorrecht), retention of title
arrangement (eigendomsvoorbehoud), right of retention (recht van retentie),
right to reclaim goods (recht van reclame) and, in general, any right in rem
(beperkt recht), created for the purpose of granting security
(goederenrechtelijk zekerheidsrecht), (iii) a winding up, liquidation,
bankruptcy, insolvency and administration (and any of those terms) includes a
Dutch entity being declared bankrupt (failliet verklaard) or dissolved
(ontbonden), (iv) a moratorium includes surseance van betaling, (v) bankruptcy
or insolvency proceedings include (A) bankruptcy (faillissement), suspension of
payments (surseance van betaling), emergency procedure (noodregeling) or any
other procedure having the effect that the entity to which it applies loses the
free management or ability to dispose of its property (irrespective of whether
the procedure is provisional or final) and (B) dissolution (ontbinding) or any
other procedure having the effect that the entity to which it applies ceases to
exist, (vi) any step, action or procedure taken in connection with, or
acquiescence in, bankruptcy or insolvency proceedings includes filing or having
filed a notice under Section 36 of the Tax Collection Act of the Netherlands
(Invorderingswet 1990) or Section 60 of the Social Insurance Financing Act of
the Netherlands (Wet Financiering Sociale Verzekeringen) in conjunction with
Section 36 of the Tax Collection Act of the Netherlands (Invorderingswet 1990),
(vii) a receiver or trustee includes a curator, (viii) an administrator (in the
context of a moratorium, suspension of payments or other insolvency or
bankruptcy proceedings) includes a bewindvoerder, (ix) an attachment includes a
beslag, (x) a merger includes a juridische fusie and (xi) a Subsidiary includes
a dochtermaatschappij as defined in Article 2:24a of the Dutch Civil Code
(Burgerlijk Wetboek). In this Agreement, a reference to any person incorporated
or established in the Netherlands includes a general partnership (vennootschap
onder firma), a limited partnership (commanditaire vennootschap) or other
partnership (maatschap) or other entity and any other temporary or permanent
joint venture as well as similar entities incorporated under the laws of any
jurisdiction other than the Netherlands. In this Agreement, a reference to the
Netherlands means the European part of the Kingdom of the Netherlands and
“Dutch” means in or of the Netherlands.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations.

(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Company notifies the Administrative Agent
that the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of

 

29



--------------------------------------------------------------------------------

whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof, and in the case of any Permitted Convertible Indebtedness for
which the embedded conversion obligation must be settled by paying solely cash,
so long as substantially concurrently with the offering of such Permitted
Convertible Indebtedness, the Company enters into a cash-settled Permitted Bond
Hedge Transaction relating to such Permitted Convertible Indebtedness,
notwithstanding any other provision contained herein, for so long as such
Permitted Bond Hedge Transaction (or a portion thereof corresponding to the
amount of outstanding Permitted Convertible Indebtedness) remains in effect, all
computations of amounts and ratios referred to herein shall be made as if the
amount of Indebtedness represented by such Permitted Convertible Indebtedness
were equal to the face principal amount thereof without regard to any
mark-to-market derivative accounting for such Indebtedness, (iii) without giving
effect to any treatment of Indebtedness in respect of lease obligations that are
not, or would not be, capital or finance lease obligations under GAAP as in
effect on the Effective Date, but which are recharacterized as capital or
finance lease obligations (and hence excluded for all purposes hereof from
Capital Expenditures, Capital Lease Obligations and Indebtedness) pursuant to
Accounting Standards Codification Topic 842 (or any successor provisions of
similar import), (iv) in a manner such that any obligations relating to a lease
of real property shall be accounted for as obligations relating to an operating
lease and not as Capital Lease Obligations (and hence excluded for all purposes
hereof from Capital Expenditures, Capital Lease Obligations and Indebtedness) so
long as such lease is not part of a sale-and-lease back transaction and (v) for
purposes of all calculations hereunder, the principal amount of Permitted
Convertible Indebtedness shall be the outstanding principal (or notional) amount
thereof, valued at par.

(b) To the extent that the Company makes any Permitted Acquisition during the
period of four fiscal quarters of the Company most recently ended:

(i) the Consolidated Interest Coverage Ratio and Leverage Ratio shall be
calculated after giving pro forma effect thereto as if such Permitted
Acquisition had occurred on the first day of such period;

(ii) interest accrued during the relevant period on, and the principal of, any
Indebtedness repaid or to be repaid or refinanced in such transaction shall be
excluded from the results of the Company and its Subsidiaries for such period;

(iii) any Indebtedness actually or proposed to be incurred or assumed in such
transaction shall be deemed to have been incurred as of the first day of the
applicable period, and interest thereon shall be deemed to have accrued from
such day on such Indebtedness at the applicable rates provided therefor (and in
the case of interest that does or would accrue at a formula or floating rate, at
the rate in effect at the time of determination or as otherwise approved by the
Administrative Agent) and shall be included in the results of the Company and
its Subsidiaries for such period; and

 

30



--------------------------------------------------------------------------------

(iv) the pro forma calculation describe in clause (i) above shall be made
without giving effect to any cost savings other than those actually realized as
of the date of such Permitted Acquisition or thereafter realized during such
period or otherwise approved in writing by the Administrative Agent.

(c) Any requirement in this Agreement that a transaction shall be in compliance
“on a pro form basis” means that such transaction does not cause, create or
result in a Default after giving pro forma effect thereto in accordance with
clause (b) above, based upon the results of operations for the most recently
completed fiscal quarter for which financial statements have been delivered
under Section 5.01(a) and (b), to (x) such transaction and (y) all other
transactions which are contemplated or required to be given pro forma effect
hereunder that have occurred on or after the first day of the relevant period.

SECTION 1.05. Status of Obligations. In the event that the Company or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Company shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender (severally and not jointly) agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrowers in Agreed Currencies from time to time during
the Availability Period in an aggregate principal amount that will not result in
(i) subject to the definition of “Computation Date” and Section 2.11(c), the
Dollar Amount of such Lender’s Credit Exposure exceeding such Lender’s
Commitment or (ii) subject to the definition of “Computation Date” and
Section 2.11(c), the sum of the Dollar Amount of the total Credit Exposures
exceeding the aggregate Commitments. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow the Revolving Loans.

SECTION 2.02. Loans and Borrowings.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Swingline Loan shall
be made in accordance with the procedures set forth in Section 2.05.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the relevant Borrower may request in accordance
herewith; provided that each ABR Loan shall only be made in Dollars. Each
Swingline Loan shall be an ABR Loan. Each Lender at its option may make any Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan (and in the case of an Affiliate, the provisions of Sections 2.14,
2.15, 2.16 and 2.17 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the relevant Borrower to repay such Loan in accordance with the
terms of this Agreement.

 

31



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$250,000 (or, if such Borrowing is denominated in a Foreign Currency, 250,000
units of such currency) and not less than $1,000,000 (or, if such Borrowing is
denominated in a Foreign Currency, 1,000,000 units of such currency). At the
time that each ABR Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $250,000 and not less than $1,000,000;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the aggregate Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of five
(5) Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Termination
Date.

(e) Any Loan to, or Letter of Credit issued on behalf of, any Dutch Borrower
shall at all times be provided by a Lender that is a Dutch Non-Public Lender.

SECTION 2.03. Requests for Borrowings. To request a Borrowing of a Revolving
Loan, the Company (on its own behalf or on behalf of the applicable Borrower)
shall notify the Administrative Agent of such request (a) by irrevocable written
notice (via a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Company (on its own behalf or on behalf of the
applicable Borrower) promptly followed by telephonic confirmation of such
request), not later than 11:00 a.m., Local Time, (x) two (2) Business Days (in
the case of a Eurocurrency Borrowing denominated in Dollars) or by irrevocable
written notice (via a written Borrowing Request in a form approved by the
Administrative Agent and signed by such Borrower, or the Company on its behalf),
(y) three (3) Business Days (in the case of a Eurocurrency Borrowing denominated
in a Foreign Currency (other than Australian Dollars) and (z) four (4) Business
Days (in the case of a Eurocurrency Borrowing denominated in Australian
Dollars), in each case before the date of the proposed Borrowing or (b) by
telephone in the case of an ABR Borrowing, not later than 11:00 a.m., New York
City time, on the date of the proposed Borrowing; provided that any such notice
of an ABR Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Company (on its own
behalf or on behalf of the applicable Borrower). Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the name of the applicable Borrower;

(ii) the aggregate principal amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of
Section 2.07(a).

 

32



--------------------------------------------------------------------------------

If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the relevant Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. [Intentionally Omitted].

SECTION 2.05. Swingline Loans.

(a) The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section, may in its sole discretion make loans to the Company (each such
loan, a “Swingline Loan”). Each such Swingline Loan may be made, subject to the
terms and conditions set forth herein, to the Company, in Dollars, from time to
time on any Business Day. During the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swingline Sublimit,
notwithstanding the fact that such Swingline Loans, when aggregated with the
Applicable Percentage of the outstanding principal amount of Revolving Loans and
LC Exposure of the Lender acting as Swingline Lender, may exceed the amount of
such Lender’s Commitment; provided, however, that (i) after giving effect to any
Swingline Loan, (A) the total Credit Exposure shall not exceed the Commitments
at such time, and (B) the Credit Exposure of any Lender at such time shall not
exceed such Lender’s Commitment, (ii) the Company shall not use the proceeds of
any Swingline Loan to refinance any outstanding Swingline Loan, and (iii) the
Swingline Lender shall not be under any obligation to make any Swingline Loan if
it shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Event may have, fronting exposure
to a Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or cash collateralized in accordance with
the terms hereof. Within the foregoing limits, and subject to the other terms
and conditions hereof, the Company may borrow under this Section, prepay under
Section 2.10, and reborrow under this Section. Each Swingline Loan shall bear
interest only at a rate based on the Alternate Base Rate plus the Applicable
Rate. Immediately upon the making of a Swingline Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swingline Loan.

(b) Borrowing Procedures. Each Swingline Borrowing shall be made upon the
Company’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by: (A) telephone or (B) a Swingline Loan Request;
provided that any telephonic notice must be confirmed immediately by delivery to
the Swingline Lender and the Administrative Agent of a Swingline Loan Request.
Each such Swingline Loan Request must be received by the Swingline Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $100,000, and (ii) the requested date of the Borrowing (which shall be a
Business Day). Promptly after receipt by the Swingline Lender of any Swingline
Loan Request, the Swingline Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swingline Loan Request and, if not, the Swingline Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swingline Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swingline Borrowing (A) directing the
Swingline Lender not to make such Swingline Loan as a result of the limitations
set forth in the first proviso to the first sentence of Section 2.05(a), or
(B) that one or more of the applicable conditions specified in Article IV is not
then satisfied, then, subject to the terms and conditions hereof, the Swingline
Lender may make the amount of its Swingline Loan available to the Company at its
office by crediting the account of the Company on the books of the Swingline
Lender in immediately available funds.

 

33



--------------------------------------------------------------------------------

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole discretion may request, on
behalf of the Company (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Lender make an ABR Loan in an amount
equal to such Lender’s Applicable Percentage of the amount of Swingline Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Borrowing Request for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of ABR Loans, but subject
to the unutilized portion of the Commitments and the conditions set forth in
Section 4.02. The Swingline Lender shall furnish the Company with a copy of the
applicable Borrowing Request promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Borrowing Request available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply cash collateral available with respect to the applicable
Swingline Loan) for the account of the Swingline Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Borrowing
Request, whereupon, subject to Section 2.05(c)(ii), each Lender that so makes
funds available shall be deemed to have made an ABR Loan to the Company in such
amount. The Administrative Agent shall remit the funds so received to the
Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.05(c)(i), the request for ABR Loans
submitted by the Swingline Lender as set forth herein shall be deemed to be a
request by the Swingline Lender that each of the Lenders fund its risk
participation in the relevant Swingline Loan and each Lender’s payment to the
Administrative Agent for the account of the Swingline Lender pursuant to
Section 2.05(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swingline Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Effective Rate and a rate determined by the Swingline Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Swingline Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s Loan
included in the relevant Borrowing or funded participation in the relevant
Swingline Loan, as the case may be. A certificate of the Swingline Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swingline Loans pursuant to this Section 2.05(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swingline Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or (C) any other occurrence, event or condition, whether or not similar

 

34



--------------------------------------------------------------------------------

to any of the foregoing; provided however, that each Lender’s obligation to make
Revolving Loans pursuant to this Section 2.05(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Company of a Borrowing
Request). No such funding of risk participations shall relieve or otherwise
impair the obligation of the Company to repay Swingline Loans, together with
interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swingline Loan, if the Swingline Lender receives any payment on account of
such Swingline Loan, the Swingline Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by the
Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 9.19 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Lender shall pay to the Swingline Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Effective Rate. The Administrative Agent will
make such demand upon the request of the Swingline Lender. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Company for interest on the Swingline Loans. Until
each Lender funds its ABR Loan or risk participation pursuant to this Section to
refinance such Lender’s Applicable Percentage of any Swingline Loan, interest in
respect of such Applicable Percentage shall be solely for the account of the
Swingline Lender.

(f) Payments Directly to Swingline Lender. The Company shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

SECTION 2.06. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Company
may request the issuance of Letters of Credit denominated in Agreed Currencies
as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
relevant Issuing Bank, at any time and from time to time during the Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Company to, or entered into by
the Company with, the relevant Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control. Schedule 2.06 contains
a schedule of certain letters of credit issued by Bank of America, N.A. Upon the
effectiveness of this Agreement, from and after the Effective Date, such letters
of credit (to the extent that they were not already issued pursuant to this
Section 2.06) shall be deemed to be Letters of Credit issued pursuant to this
Section 2.06. Notwithstanding anything herein to the contrary, no Issuing Bank
shall have any obligation hereunder to issue, and shall not issue, any Letter of
Credit the proceeds of which would be made available to any Person (i) to fund
any activity or business of or with any Sanctioned Person, or in any country or
territory that, at the time of such funding, is the subject of any Sanctions or
(ii) in any manner that would result in a violation of any Sanctions by any
party to this Agreement. The Company unconditionally and irrevocably agrees
that, in connection with any Letter of Credit issued for the support of any
Subsidiary’s obligations as provided in the first sentence of this

 

35



--------------------------------------------------------------------------------

paragraph, the Company will be fully responsible for the reimbursement of LC
Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Company hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such a Subsidiary
that is an account party in respect of any such Letter of Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the relevant Issuing Bank) to the relevant Issuing Bank
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the Agreed Currency applicable thereto, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by an Issuing Bank, the Company also shall submit a letter of credit application
on such Issuing Bank’s standard form in connection with any request for a Letter
of Credit. A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Company shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (i) subject to the definition
of “Computation Date” and Section 2.11(c), the Dollar Amount of the LC Exposure
shall not exceed $25,000,000, (ii) subject to the definition of “Computation
Date” and Section 2.11(c), the sum of the Dollar Amount of the total Credit
Exposures shall not exceed the aggregate Commitments and (iii) subject to the
definition of “Computation Date” and Section 2.11(c), the Dollar Amount of the
aggregate face amount of all Letters of Credit issued and then outstanding by
any Issuing Bank shall not exceed the LC Sublimit.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the relevant Issuing Bank to the beneficiary thereof)
at or prior to the close of business on the date that is five Business Days
prior to the Termination Date unless such Letter of Credit is an Extended Letter
of Credit, in which case the expiry date shall not be later than the date which
is three years after the Termination Date so long as the Company shall have
complied with Section 2.06(j).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the relevant Issuing Bank or the Lenders, the relevant Issuing
Bank hereby grants to each Lender, and each Lender hereby acquires from the
relevant Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the relevant Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Company on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Company for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

36



--------------------------------------------------------------------------------

(e) Reimbursement. If the relevant Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Company shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars the Dollar Amount
equal to such LC Disbursement, calculated as of the date such Issuing Bank made
such LC Disbursement (or if such Issuing Bank shall so elect in its sole
discretion by notice to the Company, in such other Agreed Currency which was
paid by such Issuing Bank pursuant to such LC Disbursement in an amount equal to
such LC Disbursement) not later than 12:00 noon, Local Time, on the date that
such LC Disbursement is made, if the Company shall have received notice of such
LC Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such
notice has not been received by the Company prior to such time on such date,
then not later than 12:00 noon, Local Time, on the Business Day immediately
following the day that the Company receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than the Dollar Amount of $1,000,000, the Company may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with (i) an ABR Borrowing,
Swingline Loan or Eurocurrency Borrowing in Dollars in the Dollar Amount of such
LC Disbursement or (ii) to the extent that such LC Disbursement was made in a
Foreign Currency, a Eurocurrency Borrowing in such Foreign Currency (in the
event such Foreign Currency is an Agreed Loan Currency) in an amount equal to
such LC Disbursement and, in each case, to the extent so financed, the Company’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Borrowing, Eurocurrency Borrowing or Swingline Loan, as
applicable. If the Company fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Company in respect thereof and the Dollar Amount
of such Lender’s Applicable Percentage thereof. Promptly following receipt of
such notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Company, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders, provided that (x) such payment shall be payable by no later than 1:00
p.m. New York City time and (y) with respect to any such payment in respect of a
Letter of Credit denominated in an Agreed LC Currency that is not an Agreed Loan
Currency, any Lender may make such payment in Dollars in the Dollar Amount of
such LC Disbursement), and the Administrative Agent shall promptly pay to the
relevant Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Company
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to such Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse the relevant Issuing Bank for any
LC Disbursement (other than the funding of an ABR Revolving Loan or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Company of its obligation to reimburse such LC Disbursement. If the
Company’s reimbursement of, or obligation to reimburse, any amounts in any
Agreed Currency other than Dollars would subject the Administrative Agent, any
Issuing Bank or any Lender to any Other Tax that would not be payable if such
reimbursement were made or required to be made in Dollars, the Company shall, at
its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the relevant Issuing Bank or the relevant Lender or
(y) reimburse each LC Disbursement made in such Agreed Currency in Dollars, in
an amount equal to the Equivalent Amount, calculated using the applicable
exchange rates, on the date such LC Disbursement is made, of such LC
Disbursement.

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the relevant Issuing Bank under a Letter of Credit
against

 

37



--------------------------------------------------------------------------------

presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse the relevant Issuing Bank from liability to the Company to the extent of
any direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Company to the
extent permitted by applicable law) suffered by the Company that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of such Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse such
Issuing Bank and/or the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full as required by
paragraph (e) above, the unpaid amount thereof shall bear interest, for each day
from and including the date such LC Disbursement is made to but excluding the
date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Loans (or in the case such LC Disbursement is denominated
in a Foreign Currency, at the Overnight Foreign Currency Rate for such Agreed
Currency plus the then effective Applicable Rate with respect to Eurocurrency
Loans); provided that, if the Company fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.13(c) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the relevant Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i) Replacement of the Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of any Issuing Bank. At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and

 

38



--------------------------------------------------------------------------------

obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit then outstanding and issued by it prior to such replacement,
but shall not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If (x) any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph or (y) the Company requests, and the relevant Issuing Bank approves,
the issuance of an Extended Letter of Credit, the Company shall either (A) cover
by arranging for the issuance of one or more standby letters of credit issued by
an issuer, and otherwise on terms and conditions, satisfactory to the
Administrative Agent or (B) deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to 105% of the Dollar Amount of the LC Exposure in respect
of such Extended Letter of Credit (in the case of the foregoing clause (y)) or
in the aggregate (in the case of the foregoing clause (x)) as of such date plus
any accrued and unpaid interest thereon; provided that (i) the portions of such
amount attributable to undrawn Foreign Currency Letters of Credit or LC
Disbursements in a Foreign Currency that the Company is not late in reimbursing
shall be deposited in the applicable Foreign Currencies in the actual amounts of
such undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
provide such letter of credit cover or deposit such cash collateral shall (1) be
required by no later than five (5) Business Days prior to the Termination Date
in the case of an Extended Letter of Credit and (2) become effective
immediately, and such cover or deposit shall become immediately due and payable,
without demand or other notice of any kind, upon the occurrence of any Event of
Default with respect to the Company described in clause (h) or (i) of
Article VII. For the purposes of this paragraph, the Foreign Currency LC
Exposure shall be calculated using the applicable Exchange Rate on the date
notice demanding cash collateralization is delivered to the Company. The Company
also shall deposit cash collateral pursuant to this paragraph as and to the
extent required by Section 2.11(c). Such cover and deposit shall be held by the
Administrative Agent in interest-bearing accounts selected at the option and
sole discretion of the Administrative Agent and at the Company’s risk and
expense as collateral for the payment and performance of the obligations of the
Company under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the relevant Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Company for the LC Exposure
at such time or, if the maturity of the Loans has been accelerated (but subject
to the consent of Lenders with LC Exposure representing greater than 50% of the
total LC Exposure), be applied to satisfy other obligations of the Borrowers
under this Agreement. If the Company is required to provide an amount of letter
of credit cover or cash collateral hereunder as a result of the occurrence of an
Event of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Company within three Business Days after all Events of Default
have been cured or waived.

(k) Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on or prior to each Business Day on which such
Issuing Bank expects to issue, amend, renew or extend any Letter of Credit, the
date of such issuance, amendment, renewal or extension, and the aggregate face
amount of the Letters of Credit to be issued, amended, renewed or extended by it
and outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or

 

39



--------------------------------------------------------------------------------

amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (ii) on each Business Day on
which such Issuing Bank pays any amount in respect of one or more drawings under
Letters of Credit, the date of such payment(s) and the amount of such
payment(s), (iii) on any Business Day on which the Borrowers fail to reimburse
any amount required to be reimbursed to such Issuing Bank on such day, the date
of such failure and the amount and currency of such payment in respect of
Letters of Credit and (iv) on any other Business Day, such other information as
the Administrative Agent shall reasonably request.

SECTION 2.07. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds (i) in the case of
Loans denominated in Dollars, by 12:00 noon, New York City time, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders and (ii) in the case of each Loan denominated in a Foreign
Currency, by 12:00 noon, Local Time, in the city of the Administrative Agent’s
Eurocurrency Payment Office for such currency and at such Eurocurrency Payment
Office for such currency and Borrower; provided that Swingline Loans shall be
made as provided in Section 2.05. The Administrative Agent will make such Loans
available to the relevant Borrower by promptly crediting the amounts so
received, in like funds, to (x) an account of the Company maintained with the
Administrative Agent in New York City or Chicago or any other account as is
designated by the Company in the applicable Swingline Request or Borrowing
Request, in the case of Loans denominated in Dollars and (y) an account of such
Borrower in the relevant jurisdiction and designated by such Borrower in the
applicable Borrowing Request, in the case of Loans denominated in a Foreign
Currency; provided that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the relevant Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency) or (ii) in the case of such Borrower, the interest rate applicable to
ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
relevant Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Borrowing, may elect
Interest Periods therefor, all as provided in this Section. A Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding anything to
the contrary herein, a Swingline Loan may not be converted to a Eurocurrency
Loan.

 

40



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election (by telephone
or irrevocable written notice in the case of a Borrowing denominated in Dollars
or by irrevocable written notice (via an Interest Election Request in a form
approved by the Administrative Agent and signed by such Borrower, or the Company
on its behalf) in the case of a Borrowing denominated in a Foreign Currency) by
the time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
relevant Borrower, or the Company on its behalf. Notwithstanding any contrary
provision herein, this Section shall not be construed to permit any Borrower to
(i) change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.02(d) or (iii) convert
any Borrowing to a Borrowing of a Type not available for such Borrowing.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Agreed Currency
and Interest Period to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Company (on its own behalf or on behalf of the applicable Borrower)
fails to deliver a timely Interest Election Request with respect to a
Eurocurrency Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period (i) in the case of a Borrowing denominated in Dollars, such
Borrowing shall be converted to an ABR Borrowing and (ii) in the case of a
Borrowing denominated in a Foreign Currency in respect of which the applicable
Borrower shall have failed to deliver an Interest Election Request prior to the
third (3rd) Business Day preceding the end of such Interest Period, such
Borrowing shall automatically

 

41



--------------------------------------------------------------------------------

continue as a Eurocurrency Borrowing in the same Agreed Currency with an
Interest Period of one month unless such Eurocurrency Borrowing is or was repaid
in accordance with Section 2.11. Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Company, then, so
long as an Event of Default is continuing (i) no outstanding Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing denominated in
Dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurocurrency Borrowing
denominated in a Foreign Currency shall automatically be continued as a
Eurocurrency Borrowing with an Interest Period of one month.

SECTION 2.09. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Commitments shall terminate on the
Termination Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans and reimbursement of LC
Disbursements in accordance with Section 2.11, the Dollar Amount of the sum of
the Credit Exposures would exceed the aggregate Commitments.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or financings, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent (but shall not impact the Company’s ability to exercise the
expansion option described in Section 2.20). Each reduction of the Commitments
shall be made ratably among the Lenders in accordance with their respective
Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt.

(a) Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan made to such Borrower on the Termination Date in the
currency of such Loan and (ii) to the Administrative Agent for the account of
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the earlier of the Termination Date and the tenth (10th) Business Day after such
Swingline Loan is made.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, Agreed Currency and Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

42



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be conclusive evidence (absent manifest error) of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note. In such event, the relevant Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if any
such promissory note is a registered note, to such payee and its registered
assigns).

SECTION 2.11. Prepayment of Loans.

(a) Any Borrower shall have the right at any time and from time to time to
prepay any Revolving Loans in whole or in part, subject to prior notice in
accordance with the provisions of this Section 2.11(a). The Company (on its own
behalf or on behalf of the applicable Borrower) shall deliver to the
Administrative Agent a Notice of Loan Prepayment (promptly followed by
telephonic confirmation of such request) of any prepayment hereunder (i) in the
case of prepayment of a Eurocurrency Borrowing denominated in Dollars, not later
than 11:00 a.m., Local Time, two (2) Business Days before the date of
prepayment, (ii) in the case of prepayment of a Eurocurrency Borrowing
denominated in a Foreign Currency, not later than 11:00 a.m., Local Time, three
(3) Business Days before the date of prepayment, or (iii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one (1) Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Revolving Loan or portion thereof to be prepaid; provided that, if a notice
of prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Loan, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Loan shall be in an
amount that would be permitted in the case of an advance of a Revolving Loan of
the same Type as provided in Section 2.02. Each prepayment of a Borrowing shall
be applied ratably to the Revolving Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by (i) accrued interest to the extent required
by Section 2.13(d) and (ii) break funding payments pursuant to Section 2.16.

(b) The Company may, upon notice to the Swingline Lender pursuant to delivery to
the Swingline Lender of a Notice of Loan Prepayment (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swingline Loans in whole or in part without premium or penalty; provided that,
unless otherwise agreed by the Swingline Lender, (A) such notice must be
received by the Swingline Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (B) any such prepayment shall be in
a minimum principal amount of $100,000 or a whole multiple of $100,000 in excess
hereof (or, if less, the entire principal thereof then outstanding). Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Company, the Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of principal shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 2.16.

 

43



--------------------------------------------------------------------------------

(c) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of all of the
Credit Exposures (calculated, with respect to those Credit Events denominated in
Foreign Currencies, as of the most recent Computation Date with respect to each
such Credit Event) exceeds the aggregate Commitments or (ii) solely as a result
of fluctuations in currency exchange rates, the sum of the aggregate principal
Dollar Amount of all of the Credit Exposures (so calculated) exceeds 105% of the
aggregate Commitments, the Borrowers shall in each case immediately repay
Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause the aggregate Dollar Amount of all Credit
Exposures (so calculated) to be less than or equal to the aggregate Commitments.

(d) On the date ninety (90) days prior to a Convertible Indebtedness Maturity
Date, prepayment shall be made on the Obligations, in whole, in an amount equal
to one hundred percent (100%) of the outstanding principal amount thereof,
unless:

(i) such Convertible Indebtedness Maturity Date is waived or extended to a later
date, in either such case, by the holders of the applicable Permitted
Convertible Indebtedness;

(ii) the Borrowers can demonstrate (1) Liquidity in an amount at least equal to
the principal amount of the Permitted Convertible Indebtedness due on such
Convertible Indebtedness Maturity Date and (2) compliance with the financial
covenants contained in Section 6.11 after giving effect to such payments or
satisfaction of such payment obligations and the incurrence of any additional
Consolidated Total Indebtedness on a pro forma basis; or

(iii) the requirements of this Section 2.11(d) shall be waived, extended or
otherwise modified by the Required Lenders.

(e) All amounts required to be prepaid pursuant to Sections 2.11(d) shall be
applied as follows: first, ratably to the LC Disbursements and the Swingline
Loans, second, to the outstanding Revolving Loans, and, third, to cash
collateralize the remaining LC Exposure.

SECTION 2.12. Fees.

(a) The Company agrees to pay to the Administrative Agent for the account of
each Lender, in accordance with its Applicable Percentage, a commitment fee
equal to the Applicable Rate times the actual daily amount by which the
aggregate Commitments exceeds the sum of (i) the outstanding principal amount of
Revolving Loans and (ii) the amount of LC Exposure, subject to adjustment as
provided in Section 2.24; provided that, if such Lender continues to have any
Credit Exposure after its Commitment terminates, then such commitment fee shall
continue to accrue on the daily amount of such Lender’s Credit Exposure from and
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any Credit Exposure. For the avoidance of
doubt, the outstanding principal amount of Swingline Loans shall not be counted
towards or considered usage of the Commitments for purposes of determining the
commitment fee. Accrued commitment fees shall be payable in arrears on the last
day of March, June, September and December of each year and on the date on which
the Commitments terminate, commencing on the first such date to occur after the
Effective Date; provided that any commitment fees accruing after the date on
which the Commitments terminate shall be payable on demand. All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

44



--------------------------------------------------------------------------------

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Loans on the average daily Dollar
Amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (ii) to the relevant Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
Dollar Amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by such
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Unless otherwise
specified above, participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3rd) Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to any Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). Participation fees and fronting fees in respect of
Letters of Credit denominated in Dollars shall be paid in Dollars, and
participation fees and fronting fees in respect of Letters of Credit denominated
in a Foreign Currency shall be paid in such Foreign Currency.

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the applicable Lenders. Fees (other than fees calculated
in error) paid shall not be refundable under any circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate for ABR
Loans.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for Eurocurrency Loans.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

45



--------------------------------------------------------------------------------

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in British Pounds Sterling or Australian Dollars shall be
computed on the basis of a year of 365 days, and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest.

(a) If in connection with any request for a Eurocurrency Loan or a conversion to
or continuation thereof, (i) the Administrative Agent determines that (A) Dollar
deposits (whether in Dollars or a Foreign Currency) are not being offered to
banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Loan, (B) adequate
and reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Loan (whether
in Dollars or a Foreign Currency) or in connection with an existing or proposed
ABR Loan or (C) a fundamental change has occurred in the foreign exchange or
interbank markets with respect to such Foreign Currency (including, without
limitation, changes in national or international financial, political or
economic conditions or currency exchange rates or exchange controls) (in each
case with respect to clause (i), “Impacted Loans”), or (ii) the Administrative
Agent or the Required Lenders determine that for any reason Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrowers and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Loans in the affected currency or currencies shall be suspended (to
the extent of the affected Eurocurrency Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Alternate Base Rate, the utilization of the
LIBO Rate component in determining the Alternate Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, a Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of ABR
Loans in Dollars in the amount specified therein.

 

46



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrowers or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrowers) that the Borrowers or Required Lenders (as applicable) have
determined, that:

 

  (i)

adequate and reasonable means do not exist for ascertaining the LIBO Rate for
any requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

  (ii)

the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

 

  (iii)

syndicated loans currently being executed, or that include language similar to
that contained in this Section, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace the LIBO Rate,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable, the
Administrative Agent and the Borrowers may amend this Agreement to replace the
LIBO Rate with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes (as defined below) and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth (5th) Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrowers unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrowers and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Loans shall be suspended, (to the extent of the affected
Eurocurrency Loans or Interest Periods), and (y) the Adjusted LIBO Rate
component shall no longer be utilized in determining the Alternate Base
Rate. Upon receipt of such notice, the Borrowers may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Loans (to the
extent of the affected Eurocurrency Loans or Interest Periods) or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
ABR Loans (subject to the foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

As used above:

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrowers).

 

47



--------------------------------------------------------------------------------

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan, requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (C) Connection Income Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the applicable Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for any such additional cost incurred or reduction suffered in a manner
consistent with similarly situated customers of the applicable Lender or Issuing
Bank.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company, for
any such additional cost incurred or reduction suffered in a manner consistent
with similarly situated customers of the applicable Lender or Issuing Bank.

(c) A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as the case may be, as specified in paragraph
(a) or (b) of this Section shall be delivered to the Company and shall be
conclusive absent manifest error. The Company shall pay, or cause the other
Borrowers to pay, such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate, absent manifest error, within ten
(10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than

 

48



--------------------------------------------------------------------------------

270 days prior to the date that such Lender or such Issuing Bank, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such Issuing Bank’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 270-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

SECTION 2.17. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by or on
behalf of any Loan Party under any Loan Document shall be made without
withholding for any Taxes, unless such withholding is required by any law. If
any Withholding Agent determines, in its sole discretion exercised in good
faith, that it is so required to withhold Taxes, then such Withholding Agent may
so withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law. If such
withheld Taxes are Indemnified Taxes, then the amount payable by or on behalf of
such Loan Party shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the applicable Recipient receives the amount it would have received
had no such withholding been made.

(b) Payment of Other Taxes by the Borrowers. The relevant Borrower shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.17, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Borrowers. The relevant Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Loan Document (including Indemnified Taxes that are paid
or payable on amounts paid under this Section 2.17(d)) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such

 

49



--------------------------------------------------------------------------------

Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.17(d) shall be paid
within ten (10) days after the Recipient delivers to the relevant Borrower a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient and describing the basis for the indemnification claim. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.17(e) shall be paid
within ten (10) days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrowers and the Administrative Agent,
at the time or times reasonably requested by the Borrowers or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrowers or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrowers or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A) through (E) below and Section 2.17(f)(iii)
below) shall not be required if in the Lender’s judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. Upon the reasonable request of any Borrower or the
Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.17(f). If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within ten (10) days after such expiration,
obsolescence or inaccuracy) notify the Company and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if any Borrower is a U.S.
Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;

 

50



--------------------------------------------------------------------------------

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (2) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, executed copies of IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) executed copies of
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, and (2) a certificate
substantially in the form of Exhibit H (a “U.S. Tax Certificate”) to the effect
that such Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (b) a “10 percent shareholder” of such Borrower within the meaning
of Section 881(c)(3)(B) of the Code, and (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), and (D) of this paragraph
(f)(ii) and other certification documents from each beneficial owner, as
applicable, that would be required of each such beneficial owner or partner of
such partnership if such beneficial owner or partner were a Lender; provided,
however, that if the Lender is a partnership and one or more of its partners are
claiming the exemption for portfolio interest under Section 881(c) of the Code,
such Lender may provide a U.S. Tax Certificate on behalf of such partners; or

(F) to the extent it is legally entitled to do so, any other form prescribed by
law as a basis for claiming exemption from, or a reduction of, U.S. federal
withholding Tax together with such supplementary documentation necessary to
enable such Borrower or the Administrative Agent to determine the amount of Tax
(if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to FATCA after the Effective Date.

 

51



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) Issuing Bank. For purposes of Section 2.17(e) and (f), the term “Lender”
includes the Issuing Banks.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 12:00 noon, New York City
time and (ii) in the case of payments denominated in a Foreign Currency, 12:00
noon, Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off, recoupment or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to Euro, in Euro) and (ii) to
the Administrative Agent at its offices at 135 S. LaSalle St., Chicago, Illinois
60603 or, in the case of a Credit Event denominated in a Foreign Currency, the
Administrative Agent’s Eurocurrency Payment Office for such currency, except
payments to be made directly to any Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.

 

52



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied

(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and

(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the relevant Issuing Bank hereunder that
such Borrower will not make such payment, the Administrative Agent may assume
that such Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the relevant
Issuing Bank, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or the
relevant Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency).

 

53



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent or the Issuing Banks to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid and/or
(ii) hold any such amounts in a segregated account over which the Administrative
Agent shall have exclusive control as cash collateral for, and application to,
any future funding obligations of such Lender under any such Section; in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Section 2.15 or
2.17) and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Commitment is being assigned, the
Issuing Banks and the Swingline Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

SECTION 2.20. Expansion Option. The Company may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Facility”), in each case in a minimum amount of $10,000,000, and
in increments of $5,000,000 in excess thereof, so long as, after giving effect
thereto, the aggregate amount of such Incremental Facility does not exceed
$75,000,000; provided that, the Company may make a maximum of five (5) such
requests. The Company may arrange for any such Incremental Facility to be
provided by one or more Lenders (each Lender, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”); provided that
(i) each Augmenting Lender shall be subject to the approval of the Company and
the Administrative Agent and (ii) (x) in the case of an Increasing Lender, the
Company and such Increasing Lender execute an agreement substantially in the
form of Exhibit C hereto, and (y) in the case of an Augmenting Lender, the
Company and such

 

54



--------------------------------------------------------------------------------

Augmenting Lender execute an agreement substantially in the form of Exhibit D
hereto. No consent of any Lender (other than the Lenders participating in the
Incremental Facility) shall be required for any Incremental Facility pursuant to
this Section 2.20. Incremental Facilities created pursuant to this Section 2.20
shall become effective on the date agreed by the Company, the Administrative
Agent and the relevant Increasing Lenders or Augmenting Lenders, and the
Administrative Agent shall notify each Lender thereof. Notwithstanding the
foregoing, no Incremental Facility shall become effective under this paragraph
unless, (i) on the proposed date of the effectiveness of such Incremental
Facility, (A) the conditions set forth in paragraphs (a) and (b) of Section 4.02
shall be satisfied or waived by the Required Lenders and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Company and (B) the Company shall be in
compliance (on a pro forma basis reasonably acceptable to the Administrative
Agent) with the covenants contained in Section 6.11 and (ii) the Administrative
Agent shall have received documents consistent with those delivered on the
Effective Date as to the corporate power and authority of the Borrowers to
borrow hereunder after giving effect to such Incremental Facility. On the
effective date of any Incremental Facility, (i) each relevant Increasing Lender
and Augmenting Lender shall make available to the Administrative Agent such
amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such Incremental Facility and the use of such
amounts to make payments to such other Lenders, each Lender’s portion of the
outstanding Loans of all the Lenders to equal its Applicable Percentage of such
outstanding Loans, and (ii) except to the extent not applicable to such
Incremental Facility, the Borrowers shall be deemed to have repaid and
reborrowed all outstanding Loans as of the date of any such Incremental Facility
(with such reborrowing to consist of the Types of Loans, with related Interest
Periods if applicable, specified in a notice delivered by the Company (on its
own behalf or on behalf of the applicable Borrower) in accordance with the
requirements of Section 2.03). The deemed payments made pursuant to clause
(ii) of the immediately preceding sentence shall, in respect of each
Eurocurrency Loan, be accompanied by payment of all accrued interest on the
amount prepaid and shall be subject to indemnification by the Borrowers pursuant
to the provisions of Section 2.16 if the deemed payment occurs other than on the
last day of the related Interest Periods. Nothing contained in this Section 2.20
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to provide an Incremental Facility at any time. In connection with any
Incremental Facility pursuant to this Section 2.20, any Augmenting Lender
becoming a party hereto shall (1) execute such documents and agreements as the
Administrative Agent may reasonably request and (2) in the case of any
Augmenting Lender that is organized under the laws of a jurisdiction outside of
the United States of America, provide to the Administrative Agent, its name,
address, tax identification number and/or such other information as shall be
necessary for the Administrative Agent to comply with know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act.

SECTION 2.21. Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Credit
Event to be effected in any Foreign Currency, if (i) there shall occur on or
prior to the date of such Credit Event any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Administrative
Agent, the relevant Issuing Bank (if such Credit Event is a Letter of Credit),
any Designated Lender or the Required Lenders make it impracticable for the
Eurocurrency Borrowings or Letters of Credit comprising such Credit Event to be
denominated in the Agreed Currency specified by the relevant Borrower, (ii) such
currency is no longer an Agreed Currency or (iii) a Dollar Amount of such
currency is not readily calculable, then the Administrative Agent shall
forthwith give notice thereof to such Borrower, the Lenders and, if such Credit
Event is a Letter of Credit, the relevant Issuing Bank, and such Credit Events
shall not be denominated in such Agreed Currency but shall, except as otherwise
set forth in Section 2.07, be made on the date of such Credit Event in Dollars,
(a) if such Credit Event is a Borrowing, in an aggregate principal amount equal
to the Dollar Amount of the aggregate principal amount specified in the related
Borrowing Request or Interest Election Request, as the case may be, as ABR
Loans, unless such Borrower notifies the Administrative Agent at least one
Business

 

55



--------------------------------------------------------------------------------

Day before such date that (i) it elects not to borrow on such date or (ii) it
elects to borrow on such date in a different Agreed Currency, as the case may
be, in which the denomination of such Loans would in the reasonable opinion of
the Administrative Agent and the Required Lenders be practicable and in an
aggregate principal amount equal to the Dollar Amount of the aggregate principal
amount specified in the related Borrowing Request or Interest Election Request,
as the case may be or (b) if such Borrowing is a Letter of Credit, in a face
amount equal to the Dollar Amount of the face amount specified in the related
request or application for such Letter of Credit, unless such Borrower notifies
the Administrative Agent at least one Business Day before such date that (i) it
elects not to request the issuance of such Letter of Credit on such date or
(ii) it elects to have such Letter of Credit issued on such date in a different
Agreed Currency, as the case may be, in which the denomination of such Letter of
Credit would in the reasonable opinion of the relevant Issuing Bank, the
Administrative Agent and the Required Lenders be practicable and in face amount
equal to the Dollar Amount of the face amount specified in the related request
or application for such Letter of Credit, as the case may be.

SECTION 2.22. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

SECTION 2.23. Designation of Foreign Subsidiary Borrowers.

(a) The Company may at any time and from time to time, upon not less than
fifteen (15) Business Days’ notice from the Company to the Administrative Agent
(or such shorter period as may be agreed by the Administrative Agent in its sole
discretion), designate any Eligible Foreign Subsidiary as a Foreign Subsidiary
Borrower by delivery to the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such Subsidiary and the Company and the satisfaction of
the other conditions precedent set forth in Section 4.03, and upon such delivery
and satisfaction such Subsidiary shall for all purposes of this Agreement be a
Foreign Subsidiary Borrower and a party to this Agreement until the Company
shall have executed and delivered to the Administrative Agent a Borrowing
Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Foreign Subsidiary Borrower and a party to this
Agreement; provided that no Borrowing Request or Letter of Credit Application
may be submitted by or on behalf of such Foreign Subsidiary Borrower until the
date five (5) Business Days after the effective date of such Borrowing
Subsidiary Agreement. Notwithstanding the preceding sentence, no Borrowing
Subsidiary Termination will become effective as to any Foreign

 

56



--------------------------------------------------------------------------------

Subsidiary Borrower at a time when any principal of or interest on any Loan to
such Borrower shall be outstanding hereunder, provided that such Borrowing
Subsidiary Termination shall be effective to terminate the right of such Foreign
Subsidiary Borrower to make further Borrowings under this Agreement. As soon as
practicable upon receipt of a Borrowing Subsidiary Agreement, the Administrative
Agent shall furnish a copy thereof to each Lender.

(b) Each Subsidiary of the Company that is or becomes a Foreign Subsidiary
Borrower pursuant to this Section 2.23 hereby irrevocably appoints the Company
to act as its agent for all purposes of this Agreement and the other Loan
Documents and agrees that (i) the Company may execute such documents on behalf
of such Foreign Subsidiary Borrower as the Company deems appropriate in its sole
discretion and each Foreign Subsidiary Borrower shall be obligated by all of the
terms of any such document executed on its behalf, (ii) any notice or
communication delivered by the Administrative Agent or the Lender to the Company
shall be deemed delivered to each Designated Borrower and (iii) the
Administrative Agent or the Lenders may accept, and be permitted to rely on, any
document, instrument or agreement executed by the Company on behalf of each of
the Loan Parties.

SECTION 2.24. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);

(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7.02 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or Swingline Lender hereunder; third, to cash collateralize the
Issuing Bank’s LC Exposure with respect to such Defaulting Lender in accordance
with this Section; fourth, as the Borrowers may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize the Issuing Bank’s future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with this Section; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement or under
any other Loan Document; seventh, so long as no Default or Event of Default
exists, to the payment of any amounts owing to the Borrowers as a result of any
judgment of a court of competent jurisdiction obtained by a Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC

 

57



--------------------------------------------------------------------------------

Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in the Borrower’s obligations corresponding
to such Defaulting Lender’s LC Exposure and Swingline Loans are held by the
Lenders pro rata in accordance with the Commitments without giving effect to
clause (d) below. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto;

(c) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that, except as otherwise
provided in Section 9.02, this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

(d) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that the sum of all non-Defaulting Lenders’
Credit Exposures plus such Defaulting Lender’s LC Exposure does not exceed the
total of all non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent, (x) first, prepay such Swingline Exposure
and (y) second, cash collateralize for the benefit of each Issuing Bank only the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the relevant Issuing Bank or any
other Lender hereunder, all commitment fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such LC Exposure) and letter
of credit fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to such Issuing Bank until and to the
extent that such LC Exposure is reallocated and/or cash collateralized; and

 

58



--------------------------------------------------------------------------------

(e) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the relevant Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Company in accordance
with Section 2.24(c), and participating interests in any Swingline Loan and/or
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.24(c)(i) (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the Effective Date and for so long as such event shall continue or (ii) the
Swingline Lender or any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless the Swingline Lender or
relevant Issuing Bank, as the case may be, shall have entered into arrangements
with the Company or such Lender, satisfactory to the Swingline Lender or such
Issuing Bank to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.25. Designated Lenders. Each of the Administrative Agent, the Issuing
Banks, the Swingline Lender and each Lender at its option may make any Loan or
issue any Letter of Credit, as applicable, or otherwise perform its obligations
hereunder through any Lending Office (each, a “Designated Lender”); provided
that any exercise of such option shall not affect the obligation of such
Borrower to repay any Credit Extension in accordance with the terms of this
Agreement. Any Designated Lender shall be considered a Lender shall apply to
such Affiliate or branch of such Lender to the same extent as such Lender;
provided that for the purposes only of voting in connection with any Loan
Document, any participation by any Designated Lender in any outstanding Loan or
Letter of Credit shall be deemed a participation of such Lender.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Company and each
of the Subsidiary Guarantors is duly organized, validly existing and in good
standing (to the extent such concept is applicable in the relevant jurisdiction)
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required except where the failure to be so qualified, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Schedule 3.01 hereto identifies as of the Effective Date each
Subsidiary, the jurisdiction of its incorporation or organization, as the case
may be, the percentage of

 

59



--------------------------------------------------------------------------------

issued and outstanding shares of each class of its capital stock or other Equity
Interests owned by the Company and the other Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class issued and outstanding. All of the outstanding
shares of capital stock and other Equity Interests of each Subsidiary are
validly issued and outstanding and fully paid and nonassessable and all such
shares and other equity interests indicated on Schedule 3.01 as owned by the
Company or another Subsidiary are as of the Effective Date owned, beneficially
and of record, by the Company or such Subsidiary free and clear of all Liens,
other than Liens permitted under Section 6.02 hereof. There are no outstanding
commitments or other obligations of the Company or any Subsidiary to issue, and
no options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of the Company or any
Subsidiary.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Borrower’s organizational powers and have been duly authorized by all necessary
organizational actions and, if required under applicable law, actions by equity
holders. The Loan Documents to which each Borrower is a party have been duly
executed and delivered by such Borrower and constitute a legal, valid and
binding obligation of such Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions

(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect, (ii) those filings and
recordings in connection with Liens granted to the Administrative Agent under
the Loan Documents, and (iii) consents, approvals, registrations, filings or
other actions the failure to obtain or perform could not reasonably be expected
to result in a Material Adverse Effect,

(b) will not violate (i) any applicable law or regulation except where such
violation could not reasonably be expected to result in a Material Adverse
Effect, (ii) the charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries, as applicable, or (iii) any order of any
Governmental Authority binding upon the Company or such Subsidiary except where
such violation could not reasonably be expected to result in a Material Adverse
Effect,

(c) will not violate or result in a default under any indenture, material
agreement or other material instrument binding upon the Company or any of its
Subsidiaries or its assets, except where such violation or default could not
reasonably be expected to result in a Material Adverse Effect, and

(d) will not result in the creation or imposition of any Lien on any asset of
the Company or any of its Subsidiaries, other than Liens created pursuant to the
Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) The Company has heretofore furnished to the Lenders (or made available to
the Lenders on the Securities and Exchange Commission’s EDGAR web page) its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2017, audited by
KPMG LLP, independent public accountants, and (ii) as of and for the fiscal
quarter and the portion of the fiscal year ended June 30, 2018, certified by a
Financial Officer.

Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

 

60



--------------------------------------------------------------------------------

(b) Since December 31, 2017, except as otherwise disclosed by the Company in its
Quarterly Reports on Form 10-Q filed with the Securities and Exchange Commission
for the fiscal quarters ended March 31, 2018 and June 30, 2018, there has been
no Material Adverse Change.

SECTION 3.05. Properties.

(a) Each of the Company and its Material Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to the
conduct of the business of the Company and its Material Subsidiaries taken as a
whole, except for minor defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such properties for
their intended purposes.

(b) Each of the Company and its Material Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Company and its
Material Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation, Labor Matters and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Borrower,
threatened against or affecting the Company or any of its Material Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect (other than the
Disclosed Matters) or (ii) that involve this Agreement or the Transactions.

(b) There are no labor controversies pending against or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Material
Subsidiaries (i) which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, or (ii) that involve this
Agreement or the Transactions.

(c) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of its
Material Subsidiaries:

(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law,

(ii) has become subject to any Environmental Liability,

(iii) has received notice of any claim with respect to any Environmental
Liability or

(iv) knows of any basis for any Environmental Liability.

(d) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or could reasonably be expected to result in, a Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

SECTION 3.07. Compliance with Laws and Agreements; No Burdensome Restrictions.
Each of the Company and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any Subsidiary is party or subject to any law,
regulation, rule or order, or any obligation under any agreement or instrument,
that has a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all federal, state income and other material Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except

(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Company or such Subsidiary, as applicable, has set aside on its
books adequate reserves or

(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10. ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

(b) As of the Effective Date neither the Company nor any of its Subsidiaries
holds “plan assets” of any “benefit plan investor” (within the meaning of
Section 3(42) of ERISA).

SECTION 3.11. Disclosure.

(a) The Company has disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, in each case, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Company or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contained, when furnished, any untrue statement of a
fact or omitted to state any material fact necessary to make the statements
contained therein, in the light of the circumstances under which they were made,
not materially misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time of such
preparation.

(b) The information included in the Beneficial Ownership Certification most
recently provided to each Lender, if applicable, is true and correct in all
respects.

SECTION 3.12. No Default. No Default has occurred and is continuing.

SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Company or any Subsidiary except for Liens created by the
Collateral Documents and except as otherwise permitted by Section 6.02.

 

62



--------------------------------------------------------------------------------

SECTION 3.14. Contingent Obligations. Other than any liability incident to any
litigation, arbitration or proceeding which could not reasonably be expected to
have a Material Adverse Effect, the Company has no material contingent
obligations not provided for or disclosed in the financial statements referred
to in Section 3.04.

SECTION 3.15. Regulation U. Margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Company and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.

SECTION 3.16. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to address compliance
by the Company and its Subsidiaries with Anti-Corruption Laws and applicable
Sanctions, and the Company and its Subsidiaries are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and, in
the case of any Foreign Subsidiary Borrower, is not knowingly engaged in any
activity that could reasonably be expected to result in such Borrower being
designated as a Sanctioned Person. Neither the Company nor any Subsidiary is a
Sanctioned Person. For purposes of the foregoing representation, the Company
shall not be required to make any investigation into (i) the ownership of
publicly traded stock or other publicly traded securities or (ii) the beneficial
ownership of any collective investment fund.

SECTION 3.17. EEA Financial Institutions(a) . No Loan Party is an EEA Financial
Institution.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Execution of Credit Agreement; Loan Documents. The Administrative Agent
shall have received (i) counterparts of this Agreement, executed by a
Responsible Officer of each Loan Party and a duly authorized officer of each
Lender, (ii) for the account of each Lender requesting a Note, a Note executed
by a Responsible Officer of the Borrowers, and (iii) counterparts of the
Subsidiary Guaranty, executed by a Responsible Officer of the applicable Loan
Parties.

(b) Legal Opinions of Counsel. The Administrative Agent shall have received
favorable written opinions (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of (i) the chief legal officer of the Loan
Parties, and (ii) Jones Day, special counsel for the Loan Parties, in each case
covering such matters relating to the Loan Parties, the Loan Documents, this
Agreement and the transactions contemplated hereby as the Administrative Agent
shall reasonably request. The Company hereby requests such counsels to deliver
such opinions.

(c) Officer’s Certificate. The Administrative Agent shall have received a
certificate dated the Effective Date, certifying as to (i) the organizational
documents of each Loan Party (which, to the extent filed with a Governmental
Authority, shall be certified as of a recent date by such Governmental
Authority), (ii) the resolutions of the governing body of each Loan Party,
(iii) the good standing, existence or its equivalent of each Loan Party, to the
extent generally available in such jurisdiction, and (iv) the incumbency
(including specimen signatures) of the Responsible Officers of each Loan Party,
all in form and substance reasonably acceptable to the Administrative Agent.

 

63



--------------------------------------------------------------------------------

(d) [Reserved].

(e) Solvency Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Company as to the financial
condition, solvency and related matters of the Company and its Subsidiaries,
after giving effect to the initial borrowings under the Loan Documents and the
other transactions contemplated hereby.

(f) Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Company certifying the
following: (x) all of the representations and warranties of the Borrowers set
forth in the Credit Agreement are true and correct in all material respects and
(y) no Default has occurred and is then continuing.

(g) Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and expenses, if any, owing pursuant to the Fee Letter and
hereunder, including, to the extent invoiced three (3) Business Days prior to
the Effective Date, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrowers hereunder.

(h) Existing Indebtedness of the Loan Parties. All of the existing Indebtedness
for borrowed money of the Company and its Subsidiaries owing under the Existing
Credit Agreement shall be repaid in full and all security interests related
thereto shall be terminated on or prior to the Effective Date.

(i) Existing Letters of Credit. Any Letters of Credit listed on Schedule 6.01
issued by JPMorgan Chase Bank, N.A., shall be backstopped, replaced or cash
collateralized.

(j) No Litigation. Except for the Disclosed Matters or as otherwise disclosed by
the Company in its Annual Report on Form 10-K for the year ended December 31,
2017 and Quarterly Reports on Form 10-Q for the fiscal quarters ended March 31,
2018 and June 30, 2018, there shall have been no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of any Borrower, threatened against or affecting the Company or any of
its Material Subsidiaries (i) as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters).

(k) Consents. The Administrative Agent shall have received evidence that all
governmental, works council and material third party consents and approvals
necessary in connection with the Loan Documents have been obtained except where
the failure to have so received or obtained the foregoing could not reasonably
be expected to have a Material Adverse Effect.

(l) Licensing Requirements. Each of the Administrative Agent, Swingline Lender,
each Issuing Bank and each Lender shall have obtained all applicable licenses,
consents, permits and approvals as deemed necessary by such Lender in order to
execute and perform the transactions contemplated by the Loan Documents except
where the failure to have so received or obtained the foregoing could not
reasonably be expected to have a Material Adverse Effect; provided that the
Company shall have the right to substitute or remove any Lender not having any
such license, consent, permit and/or approval in order to cause the satisfaction
of this condition.

(m) KYC Information.

(i) Upon the reasonable request of any Lender made prior to the Effective Date,
the Borrowers shall have provided to the Administrative Agent or such Lender,
and such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act.

 

64



--------------------------------------------------------------------------------

(ii) Any Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall have provided, to each Lender that so
requests, a Beneficial Ownership Certification in relation to such Borrower.

Without limiting the generality of the provisions of Article VIII, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan,
and of the Issuing Banks to issue, amend, renew or extend any Letter of Credit,
is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement (other than the representation and warranty set forth in
Section 3.04(b)) shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section; provided that the foregoing shall not prohibit the
conversion of a Eurocurrency Borrowing into an ABR Borrowing pursuant to
Section 2.08(e) or the conversion of an ABR Borrowing to a Eurocurrency
Borrowing or the continuation of a Eurocurrency Borrowing if no Event of Default
exists.

SECTION 4.03. Designation of a Foreign Subsidiary Borrower. The designation of a
Foreign Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Foreign Subsidiary Borrower shall
have furnished or caused to be furnished to the Administrative Agent:

(a) Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary, of resolutions of its Board of Directors’ or other governing body as
applicable (and resolutions of other bodies, if any are deemed necessary by
counsel for the Administrative Agent) approving the Borrowing Subsidiary
Agreement and any other Loan Documents to which such Subsidiary is becoming a
party and such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of such Subsidiary;

(b) An incumbency certificate, executed by the Secretary or Assistant Secretary
of such Subsidiary, which shall identify by name and title and bear the
signature of the officers of such Subsidiary authorized to request Borrowings
hereunder and sign the Borrowing Subsidiary Agreement and the other Loan
Documents to which such Subsidiary is becoming a party, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Company or such Subsidiary;

 

65



--------------------------------------------------------------------------------

(c) Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders;

(d) Any information as shall be necessary for the Lenders to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act; and

(e) Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Company covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent:

(a) as soon as practicable, and in any event no later than the earlier to occur
of (x) the one-hundredth (100th) day after the end of each fiscal year of the
Company, and (y) the fifth (5th) day after the date on which any of the
following items are required to be delivered to the SEC, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by KPMG LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries for such fiscal year on a consolidated
basis in accordance with GAAP consistently applied;

(b) as soon as practicable, and in any event no later than the earlier to occur
of (x) the fiftieth (50th) day after the end of each of the first three fiscal
quarters of each fiscal year of the Company, and (y) the fifth (5th) day after
the date on which any of the following items are required to be delivered to the
SEC, its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries for such period or periods on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause
(a) above, a reasonably detailed business plan and forecast (including a
projected consolidated balance sheet, income statement and statement of cash
flows) of the Company for such fiscal year;

 

66



--------------------------------------------------------------------------------

(d) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations computing the
Applicable Rate and demonstrating compliance with Sections 6.01(e), 6.01(f),
6.01(l), 6.04, 6.06 and 6.11, (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate, and (iv) updating Schedule 3.01 in accordance with the
definitions of “Material Subsidiary” and “Subsidiary Guarantor”;

(e) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Company to its shareholders generally, as the
case may be;

(g) promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation; and

(h) promptly following any reasonable request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to clauses (a), (b) and (f) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Company shall notify (which may be by facsimile or electronic
mail and may also be included in the certificate delivered pursuant to clause
(d) of this Section 5.01) the Administrative Agent of the filing of any such
documents. Notwithstanding anything contained herein, in every instance the
Company shall be required to provide paper copies of the compliance certificates
required by clause (d) of this Section 5.01 to the Administrative Agent.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$5,000,000, and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

67



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth in
reasonable detail the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each Material Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and
business operations and the rights, licenses, permits, privileges and franchises
material to the conduct of the business of the Company and the Material
Subsidiaries taken as a whole; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each Material Subsidiary to, (a) keep and maintain all property material
to the conduct of the business of the Company and the Material Subsidiaries
taken as a whole in good working order and condition, ordinary wear and tear
excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each Material Subsidiary to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Company will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

SECTION 5.07. Compliance with Laws. The Company will, and will cause each
Material Subsidiary to, comply with all laws, rules, regulations and orders
(including, without limitation, Environmental Laws) of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Company will maintain in effect and enforce
policies and procedures designed to address compliance by the Company and its
Subsidiaries with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for working capital, capital expenditures, Permitted
Acquisitions, Restricted Payments and for other general corporate purposes of
the Company and its Subsidiaries. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X. No
Borrower will request any Borrowing or Letter of Credit, and no Borrower shall
use, and the Company shall have in place policies and procedures designed to
address that the Company and its Subsidiaries shall not knowingly use, the
proceeds of any Borrowing or Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any

 

68



--------------------------------------------------------------------------------

Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state in which the Company or any Subsidiary conducts business or (iii) in any
manner that would result in the violation of any Sanctions applicable to the
Company or any of its Subsidiaries.

SECTION 5.09. Additional Subsidiary Documentation. As promptly as possible but
in any event within thirty (30) days (in the case of a Domestic Subsidiary) or
sixty (60) days (in the case of a Foreign Subsidiary) (or, in each case, such
later date as may be agreed upon by the Administrative Agent) after any Person
becomes a Subsidiary or any Subsidiary qualifies independently as, or is
designated by the Company as, a Subsidiary Guarantor pursuant to the definition
of “Subsidiary Guarantor” (including, without limitation, upon formation or
designation of any Subsidiary that is a Delaware Divided LLC), the Company shall
provide the Administrative Agent with written notice thereof setting forth
information in reasonable detail describing the material assets of such Person
and (a) shall cause each such Subsidiary which also qualifies or is designated
by the Company as a Subsidiary Guarantor to deliver to the Administrative Agent
a duly executed supplement to the Subsidiary Guaranty pursuant to which such
Subsidiary agrees to be bound by the terms and provisions of the Subsidiary
Guaranty, such supplement to be accompanied by appropriate corporate
resolutions, other corporate documentation and legal opinions (unless the
requirement to deliver such legal opinions is waived by the Administrative Agent
in such instance in its discretion) in form and substance reasonably
satisfactory to the Administrative Agent or (b) shall cause the pledge of such
Subsidiary’s Equity Interests pursuant to Section 5.10 to the extent such
Subsidiary, but for its status as an Affected Foreign Subsidiary, would
otherwise qualify or be designated by the Company as a Subsidiary Guarantor.

SECTION 5.10. Pledge Agreements. The Company shall execute or cause to be
executed, by no later than sixty days (or such later date as may be agreed upon
by the Administrative Agent) after the date on which any First Tier Foreign
Subsidiary would, but for its status as an Affected Foreign Subsidiary, qualify
or be designated by the Company as a Subsidiary Guarantor, a Pledge Agreement in
favor of the Administrative Agent for the benefit of the Holders of Secured
Obligations with respect to the Applicable Pledge Percentage of all of the
outstanding Equity Interests of such First Tier Foreign Subsidiary; provided
that (x) no such pledge of the Equity Interests of a First Tier Foreign
Subsidiary shall be required hereunder to the extent such pledge is prohibited
by applicable law or the Administrative Agent and its counsel reasonably
determine that such pledge would not provide material Collateral for the benefit
of the Holders of Secured Obligations pursuant to legally binding, valid and
enforceable Pledge Agreements and (y) no such pledge of the Equity Interests of
Heidrick & Struggles (UK) Limited shall be required hereunder unless and until
such pledge is required by the Administrative Agent. The Company further agrees
to deliver to the Administrative Agent all such Pledge Agreements and other
Collateral Documents, together with appropriate corporate resolutions and other
documentation (including legal opinions (unless the requirement to deliver such
legal opinions is waived by the Administrative Agent in such instance in its
discretion), the stock certificates representing the Equity Interests subject to
such pledge, stock powers with respect thereto executed in blank, and such other
documents as shall be reasonably requested to perfect the Lien of such pledge)
in each case in form and substance reasonably satisfactory to the Administrative
Agent, and in a manner that the Administrative Agent shall be reasonably
satisfied that it has a first priority perfected pledge of or charge over the
Collateral related thereto. Notwithstanding the foregoing, the parties hereto
acknowledge and agree that no Pledge Agreement in respect of the pledge of
Equity Interests of a Foreign Subsidiary shall be required until the date that
is sixty (60) days following the Effective Date (or such later date as is agreed
to by the Administrative Agent in its reasonable discretion).

 

69



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created hereunder and under the other Loan Documents;

(b) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
and extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof;

(c) Indebtedness of the Company to any Subsidiary and of any Subsidiary to the
Company or any other Subsidiary; provided that Indebtedness of any Subsidiary
that is not a Loan Party to any Loan Party shall be subject to the limitations
set forth in Section 6.04(c);

(d) Guarantees by the Company of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Company or any other Subsidiary;

(e) Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals, refinancings and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 180 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate outstanding principal amount
of Indebtedness permitted by this clause (e), shall not exceed $15,000,000 at
any time outstanding;

(f) (i) Unsecured Indebtedness of any Person that is assumed in connection with
a Permitted Acquisition, and (ii) secured Indebtedness of any Person that
becomes a Subsidiary, or merges into the Company or a Subsidiary after the
Effective Date that is assumed in connection with a Permitted Acquisition;
provided that, in each case, such Indebtedness exists at the time such Person
becomes a Subsidiary, or merges into the Company or a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary, or merging into the Company or a Subsidiary, and provided further
that the total amount of Indebtedness permitted by clause (f)(ii) shall not
exceed $35,000,000 at any time outstanding;

(g) Indebtedness of the Company or any Subsidiary as an account party in respect
of (i) trade letters of credit, or (ii) bank guarantees granted in connection
with business licenses and leases in the ordinary course of business;

(h) Indebtedness of the Company or any Subsidiary in respect of workers’
compensation claims, self-insurance obligations, performance bonds, surety,
appeal or similar bonds and completion guarantees provided by the Company and
the Subsidiaries in the ordinary course of business;

 

70



--------------------------------------------------------------------------------

(i) Guarantees in the ordinary course of business by the Company or any
Subsidiary of Indebtedness incurred by employees or prospective employees;
provided that the aggregate principal amount of such Guarantees permitted by
this clause (i) shall not exceed $3,000,000 at any one time outstanding;

(j) Indebtedness under Swap Agreements permitted under Section 6.05;

(k) Unsecured Permitted Convertible Indebtedness in an original (or notional)
aggregate principal amount not to exceed $200,000,000 (including extensions,
renewals, refinancings and replacements thereof); provided that (i) no Default
or Event of Default shall exist immediately before or immediately after giving
effect thereto on a pro forma basis, and (ii) the Company shall deliver a
certificate from a Responsible Officer in form and detail reasonably
satisfactory to the Administrative Agent confirming the foregoing and
demonstrating compliance with the financial covenants contained in Section 6.11
after giving effect thereto on a pro forma basis; and

(l) Other unsecured Indebtedness in an aggregate principal amount not exceeding
$25,000,000 at any time outstanding.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Company or any Subsidiary existing
on the Effective Date and set forth in Schedule 6.02; provided that

(i) such Lien shall not apply to any other property or asset of the Company or
any Subsidiary and

(ii) such Lien shall secure only those obligations which it secures on the
Effective Date and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof beyond the maximum commitments
with respect thereto as in effect on the Effective Date;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary, or merges into the Company or a Subsidiary
after the Effective Date prior to the time such Person becomes a Subsidiary, or
merges into the Company or a Subsidiary; provided that

(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming, or merging into, a Subsidiary , as the case
may be,

(ii) such Lien shall not apply to any other property or assets of the Company or
any Subsidiary and

(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes, or merges into, a
Subsidiary, as the case may be and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

71



--------------------------------------------------------------------------------

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that

(i) such security interests secure Indebtedness permitted by clause (e) of
Section 6.01,

(ii) such security interests and the Indebtedness secured thereby are incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement,

(iii) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring, constructing or improving such fixed or capital assets and

(iv) such security interests shall not apply to any other property or assets of
the Company or any Subsidiary;

(e) Liens created by the Collateral Documents; and

(f) Liens not otherwise permitted by this Section 6.02 so long as the aggregate
principal amount of the obligations secured thereby subject to such Liens does
not exceed $15,000,000.

SECTION 6.03. Fundamental Changes.

(a) The Company will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or any substantial part of its
assets, or all or substantially all of the stock of any of its Subsidiaries (in
each case, whether now owned or hereafter acquired) (including, in each case any
disposition of property to a Delaware Divided LLC pursuant to a Delaware LLC
Division), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing

(i) any Subsidiary may merge into the Company in a transaction in which the
Company is the surviving corporation,

(ii) any Subsidiary, or branch of the Company or a Subsidiary, may merge into,
consolidate with, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) (including, in each case any
disposition of property to a Delaware Divided LLC pursuant to a Delaware LLC
Division) all or any substantial part of its assets, or all or substantially all
of the Equity Interests to, any Subsidiary in a transaction in which the
surviving entity is a Subsidiary,

(iii) any Subsidiary may sell, transfer, lease or otherwise dispose (including,
in each case any disposition of property to a Delaware Divided LLC pursuant to a
Delaware LLC Division) of its assets to the Company or to another Subsidiary and

(iv) any Subsidiary may liquidate or dissolve if the Company determines in good
faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders; provided that any
merger involving a Person that is not a Subsidiary immediately prior to such
merger shall not be permitted unless also permitted by Section 6.04.

(b) The Company will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related or strategically aligned thereto.

 

72



--------------------------------------------------------------------------------

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger or consolidation with any Person
that was not a wholly owned Subsidiary prior to such merger or consolidation)
any capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any Person or any assets of any other Person constituting a business unit,
except:

(a) (i) Permitted Investments and (ii) so long as the aggregate outstanding
amount thereof does not exceed $40,000,000 at any time, Permitted Two-Year
Investments;

(b) loans, advances or investments existing on the Effective Date and listed on
Schedule 6.04;

(c) loans, advances or capital contributions made by the Company in or to any
Subsidiary and made by any Subsidiary in or to the Company or any other
Subsidiary, provided that, unless constituting Permitted Foreign Reorganization
Transfers, not more than $30,000,000 in loans, advances or capital contributions
that are made by the Company or any Subsidiary Loan Party to a Person which is
not a Subsidiary Loan Party may be outstanding at any time;

(d) Guarantees constituting Indebtedness permitted by Section 6.01;

(e) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(f) Permitted Acquisitions;

(g) Guarantees by the Company and any Subsidiary of leases entered into in the
ordinary course of business by any Subsidiary as lessee;

(h) extensions of credit in the nature of accounts receivable or notes
receivable in the ordinary course of business;

(i) investments in payroll, travel, relocation and similar advances to employees
and prospective employees to cover matters that are expected at the time of such
advances ultimately to be treated as expenses for accounting purposes and that
are made in the ordinary course of business;

(j) investments in or acquisitions of stock, obligations or securities received
in settlement of debts created in the ordinary course of business and owing to
the Company or any Subsidiary or in satisfaction of judgments;

(k) investments in equity securities and rights to acquire equity securities
acquired as part of fees charged to clients or otherwise in connection with the
performance of services by the Company and its Subsidiaries in the ordinary
course of business;

 

73



--------------------------------------------------------------------------------

(l) warrants, options and Equity Interests received by the Company or any
Subsidiary as full or partial compensation for services rendered by the Company
or any Subsidiary, all in the ordinary course of business consistent with past
practice;

(m) deposit accounts maintained in the ordinary course of business and Cash
Pooling Arrangements;

(n) subject to the provisions of this Section 6.04(n), the Company may make
investments in joint ventures, so long as (i) at the time of each such proposed
investment no Event of Default has then occurred or is continuing or would arise
after giving effect thereto, (ii) after giving pro forma effect to any such
investment, the Company would be in compliance with Section 6.11, (iii) at any
time when the Leverage Ratio is greater than or equal to 2.50 to 1.00 (both
immediately before and immediately after giving effect to such investment) no
such investments shall be permitted pursuant to this Section 6.04(n), (iv) at
any time when the Leverage Ratio is greater than or equal to 1.75 to 1.00 but
less than 2.50 to 1.00 (both immediately before and immediately after giving
effect to such investment) the aggregate amount of cash consideration for any
investment made pursuant to this Section 6.04(n), when added to the aggregate
amount of such cash consideration for all other investments made pursuant to
this Section 6.04(n) in the same calendar year as the calendar year in which
such investment occurs, shall not exceed $50,000,000, (v) at any time when the
Leverage Ratio is less than 1.75 to 1.00 (both immediately before and
immediately after giving effect to such investment) the aggregate amount of cash
consideration for any investment made pursuant to this Section 6.04(n), when
added to the aggregate amount of such cash consideration for all other
investments made pursuant to this Section 6.04(n) in the same calendar year as
the calendar year in which such investment occurs, shall not exceed $100,000,000
and (vi) Availability shall not be less than $25,000,000 after giving effect to
any such investment; and

(o) investments under (i) Swap Agreements permitted under Section 6.05, and
(ii) Permitted Bond Hedge Transactions and Permitted Warrant Transactions
entered into in connection with Permitted Convertible Indebtedness and the
performance of its obligations thereunder; and

(p) other investments by the Company in an aggregate amount not exceeding
$15,000,000 at any time outstanding.

For purposes of determining compliance with this section, the amount of any
investment at any time shall be the amount actually invested (measured at the
time made), without adjustment for subsequent increases or decreases in the
value of such investment, less any returns to the Company or Subsidiary, as
applicable, in respect of such investment; provided that the aggregate amount of
such returns shall not exceed the original amount of such investment.

SECTION 6.05. Swap Agreements. The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate commercial (or operational) risks of the
Company or any Subsidiary (other than risks in respect of Equity Interests or
Subordinated Indebtedness of the Company or any of its Subsidiaries), and
(b) Swap Agreements entered into with respect to foreign currency transactions
or in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment, or anticipated
interest-bearing liability or investment, of the Company or any Subsidiary.

 

74



--------------------------------------------------------------------------------

SECTION 6.06. Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except

(a) the Company may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock,

(b) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests,

(c) the Company may make payments in respect of Permitted Convertible
Indebtedness (including for the avoidance of doubt Permitted Bond Hedging
Transactions and Permitted Warrant Transactions related thereto);

(d) for so long as the Company files a consolidated, combined or unitary income
Tax return with its Subsidiaries, such Subsidiaries may make distributions to
the Company to allow the Company to pay all federal, state and local income
Taxes and franchise Taxes of Borrower; and

(e) so long as (i) no Event of Default has then occurred or is continuing or
would arise after giving effect thereto and (ii) Availability shall not be less
than $25,000,000 after giving effect thereto, the Company may make Restricted
Payments to the extent the aggregate amount of such Restricted Payments does not
exceed $75,000,000 in any period of twelve consecutive months; provided that the
Company may make Restricted Payments in excess of $75,000,000, but not to exceed
$100,000,000 in any period of twelve consecutive months, if after giving pro
forma effect to any such Restricted Payment, the Leverage Ratio would not exceed
1.75 to 1.00. As used herein, “Availability” means, at any time, an amount equal
to the aggregate Commitments then in effect minus the aggregate Credit Exposures
of all Lenders at such time.

Notwithstanding anything to the contrary above or elsewhere contained herein,
the entry into (including any payments of premiums in connection therewith),
performance of obligations under (including any payments of interest), and
conversion, exercise, repurchase, redemption, settlement or early termination or
cancellation of (whether in whole or in part and including by netting or
set-off) (in each case, whether in cash, common or other securities or
property), any Permitted Convertible Indebtedness, any Permitted Bond Hedge
Transactions and any Permitted Warrant Transactions are not prohibited, limited
or constrained hereunder.

SECTION 6.07. Transactions with Affiliates. The Company will not, and will not
permit any Material Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except

(a) in the ordinary course of business at prices and on terms and conditions not
materially less favorable to the Company or such Material Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,

(b) transactions (i) between or among the Company and Subsidiary Loan Parties
not involving any other Affiliate or (ii) between or among Subsidiaries (none of
whom are Subsidiary Loan Parties),

(c) any Indebtedness permitted by Section 6.01,

(d) any transfer or other disposition permitted by Section 6.03,

(e) any investment permitted by Section 6.04, and

 

75



--------------------------------------------------------------------------------

(f) any Restricted Payment permitted by Section 6.06.

SECTION 6.08. Restrictive Agreements. The Company will not, and will not permit
any Material Subsidiary to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon

(a) the ability of the Company or any Material Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets, or

(b) the ability of any Material Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Company or any Material Subsidiary or to Guarantee
Indebtedness of the Company or any Material Subsidiary; provided that

(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by this Agreement,

(ii) the foregoing shall not apply to restrictions and conditions existing on
the Effective Date identified on Schedule 6.08 (but shall apply to any extension
or renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition (other than in connection with the extension of the
maturity of any underlying Indebtedness which is otherwise permitted
hereunder)),

(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or an asset pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary or the asset that is to be sold and such sale is permitted hereunder,

(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness,

(v) clause (a) of the foregoing shall not apply to customary provisions in
leases restricting the assignment thereof, and

(vi) the foregoing shall not apply to customary restrictions and conditions
contained in joint venture agreements executed in connection with investments
permitted under Section 6.04.

SECTION 6.09. Changes in Fiscal Year. The Company will not, and will not permit
any Material Subsidiary to, change its fiscal year from its present basis;
provided that any Subsidiary acquired after the Effective Date pursuant to a
Permitted Acquisition may change its fiscal year to the fiscal year basis
employed by the Company within one (1) year following such Permitted Acquisition
so long as the Company delivers at least thirty (30) days’ prior written notice
of such change to the Administrative Agent.

SECTION 6.10. Subordinated Indebtedness. The Company will not, and will not
permit any Subsidiary to enter into any amendment to any indenture, note or
other agreement evidencing or governing any Subordinated Indebtedness, or
directly or indirectly voluntarily prepay, decrease or in substance decrease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness, in
each case, in a manner prohibited by the subordination agreement applicable
thereto.

 

76



--------------------------------------------------------------------------------

SECTION 6.11. Financial Covenants.

SECTION 6.11.1. Consolidated Interest Coverage Ratio. The Company will not
permit the ratio (the “Consolidated Interest Coverage Ratio”), determined as of
the end of each of its fiscal quarters ending on and after December 31, 2018 for
the period of 4 consecutive fiscal quarters ending with the end of such fiscal
quarter, of (i) Consolidated EBITDA minus Consolidated Capital Expenditures to
(ii) Consolidated Interest Expense plus or minus the non-cash components of
Consolidated Interest Expense, such as non-cash interest expense relating to
Permitted Convertible Indebtedness, all calculated for the Company and its
Subsidiaries on a consolidated basis, to be less than 3.50 to 1.00.

SECTION 6.11.2. Leverage Ratio. The Company will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after December 31, 2018, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of 4 consecutive fiscal quarters ending
with the end of such fiscal quarter, to be greater than 3.00 to 1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement, the
Subsidiary Guaranty or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement, the Subsidiary Guaranty or any other Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been incorrect in any material respect when made or deemed made;

(d) (i) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.01, 5.02, 5.03 (with respect to any Borrower’s
existence), 5.08, 5.09 or 5.10, in Article VI or in Article X, or (ii) any Loan
Document shall for any reason not be or shall cease to be in full force and
effect or is declared to be null and void, or the Company or any Subsidiary
takes any action for the purpose of terminating, repudiating or rescinding any
Loan Document or any of its obligations thereunder;

(e) any Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article
or any other Loan Document), and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Company (which notice will be given at the request of any Lender);

 

77



--------------------------------------------------------------------------------

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) other than with respect to conversion of any Permitted Convertible
Indebtedness, any event or condition which occurs that results in any Material
Indebtedness of the Company or any Material Subsidiary becoming due prior to its
scheduled maturity or that enables or permits the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

(i) the Company or any Material Subsidiary shall

(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,

(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article,

(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Material
Subsidiary or for a substantial part of its assets,

(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding,

(v) make a general assignment for the benefit of creditors or

(vi) take any action for the purpose of effecting any of the foregoing;

(j) the Company or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

(k) any Dutch Borrower or any other Dutch Subsidiary files a notice under
Section 36 of the Dutch Tax Collection Act (Invorderingswet 1990) or Section 60
of the Social Insurance Financing Act of the Netherlands (Wet Financiering
Sociale Verzekeringen) in conjunction with Section 36 of the Tax Collection Act
(Invorderingswet 1990);

 

78



--------------------------------------------------------------------------------

(l) one or more judgments for the payment of money in an aggregate amount (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage) in excess of $20,000,000 shall be rendered
against the Company or Material Subsidiary or any combination thereof and the
same shall remain undischarged for a period of sixty (60) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Company or such Material Subsidiary to enforce any such judgment;

(m) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
both (i) has an aggregate unreserved cost to the Company in excess of
$20,000,000 and (ii) could reasonably be expected to result in a Material
Adverse Effect;

(n) a Change in Control shall occur;

(o) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Company or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing that any provision of any of the Loan Documents has ceased to
be or otherwise is not valid, binding and enforceable in accordance with its
terms); or

(p) any Collateral Document, once executed, shall for any reason fail to create
a valid and perfected first priority security interest in any material portion
of the Collateral purported to be covered thereby, or any action shall be taken
by or on behalf of any Borrower or any Subsidiary to discontinue or to assert
the invalidity or unenforceability of any Collateral Document;

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times:

(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and

(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Secured Obligations accrued hereunder and under
the other Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Secured
Obligations accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity.

Any proceeds of Collateral received by the Administrative Agent after an Event
of Default has occurred and is continuing and the Administrative Agent so elects
or the Required Lenders so direct, such funds shall be applied ratably first, to
pay any fees, indemnities, or expense reimbursements including amounts then due
to the Administrative Agent and the Issuing Banks from any Borrower, second, to
pay any fees or expense reimbursements then due to the Lenders from any
Borrower, third, to pay interest then due and payable on the Loans ratably,
fourth, to prepay principal on the Loans and unreimbursed LC Disbursements and
any other amounts owing with respect to Banking Services Obligations and Swap

 

79



--------------------------------------------------------------------------------

Obligations ratably, fifth, to pay an amount to the Administrative Agent equal
to one hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations, sixth, to the
payment of any other Obligation due to the Administrative Agent or any Lender by
any Borrower, and thereafter, to the Borrowers. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the
Obligations.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing Banks,
and neither the Borrowers nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing,

(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,

(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing as directed by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under the
Bankruptcy Code or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of the Bankruptcy Code, and

(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final

 

80



--------------------------------------------------------------------------------

nonappealable judgment of a court of competent jurisdiction. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Company or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into

(i) any statement, warranty or representation made in or in connection with any
Loan Document,

(ii) the contents of any certificate, report or other document delivered
hereunder or in connection with any Loan Document,

(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document,

(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document,

(v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent, or

(vi) the creation, perfection or priority of any of the Liens on any of the
Collateral or the existence of the Collateral.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. For
purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objections.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Swingline Lender, the Issuing Banks and the Company.
Upon any such resignation, the Required Lenders shall have the right, with the
written consent of the Company so long as no Event of Default exists (which
consent shall not be unreasonably withheld or delayed), to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30)

 

81



--------------------------------------------------------------------------------

days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by any Borrower to a successor Administrative Agent
shall be the same as (and without duplication of) those payable to its
predecessor unless otherwise agreed between such Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

An Issuing Bank may be replaced at any time by written agreement among the
Company, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (x) the successor Issuing Bank shall
have all the rights and obligations of Issuing Banks under this Agreement with
respect to Letters of Credit to be issued thereafter and (y) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Banks, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

Each Lender authorizes the Administrative Agent to enter into each of the
Collateral Documents to which the Administrative Agent is from time to time a
party and to take all action contemplated by such documents. Each Lender agrees
that no Holder of Secured Obligations (other than the Administrative Agent)
shall have the right individually to seek to realize upon the security granted
by any Collateral Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Administrative Agent for the benefit of
the Holders of Secured Obligations upon the terms of the Collateral Documents.

In the event that any Collateral is hereafter pledged by any Person as
collateral security for the Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Holders of Secured Obligations any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Holders of Secured Obligations.

 

82



--------------------------------------------------------------------------------

The Lenders hereby authorize the Administrative Agent, at its option and in its
discretion, to release any Lien granted to or held by the Administrative Agent
upon any Collateral (i) as described in Section 9.02(d); (ii) as permitted by,
but only in accordance with, the terms of the applicable Loan Document; or
(iii) if approved, authorized or ratified in writing by the Required Lenders,
unless such release is required to be approved by all of the Lenders hereunder.
In addition, the Administrative Agent shall, and the Lenders hereby authorize
the Administrative Agent, to promptly release any Subsidiary Guarantor which
becomes an Affected Foreign Subsidiary from the Subsidiary Guaranty; provided
that (i) nothing contained in this sentence shall relieve the Company or any
Subsidiary from its obligations under Sections 5.09 or 5.10 and (ii) the Company
and each applicable Subsidiary shall comply with Section 5.10. Upon request by
the Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant hereto.

Upon any sale or transfer of assets constituting Collateral which is expressly
permitted pursuant to the terms of any Loan Document, or consented to in writing
by the Required Lenders or all of the Lenders, as applicable, and upon at least
five (5) Business Days’ prior written request by the Company to the
Administrative Agent, the Administrative Agent shall (and is hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of the Liens granted to the Administrative Agent for the
benefit of the Holders of Secured Obligations herein or pursuant hereto upon the
Collateral that was sold or transferred; provided, however, that (i) the
Administrative Agent shall not be required to execute any such document on terms
which, in the Administrative Agent’s opinion, would expose the Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty, and (ii) such release
shall not in any manner discharge, affect or impair the Secured Obligations or
any Liens upon (or obligations of the Company or any Subsidiary in respect of)
all interests retained by the Company or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral.

None of the Lenders, if any, identified in this Agreement as an arranger,
Syndication Agent or Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their capacity as an arranger, Syndication Agent or
Documentation Agent, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

Each Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Holders of Secured
Obligations, hereby irrevocably constitute the Administrative Agent as the
holder of an irrevocable power of attorney (fondé de pouvoir within the meaning
of Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by each Borrower or any Subsidiary on property pursuant to the
laws of the Province of Québec to secure obligations of any Borrower or any
Subsidiary under any bond, debenture or similar title of indebtedness issued by
any Borrower or any Subsidiary in connection with this Agreement, and agree that
the Administrative Agent may act as the bondholder and mandatary with respect to
any bond, debenture or

 

83



--------------------------------------------------------------------------------

similar title of indebtedness that may be issued by any Borrower or any
Subsidiary and pledged in favor of the Holders of Secured Obligations in
connection with this Agreement. Notwithstanding the provisions of Section 32 of
the An Act respecting the special powers of legal persons (Québec), Bank of
America, N.A. as Administrative Agent may acquire and be the holder of any bond
issued by any Borrower or any Subsidiary in connection with this Agreement
(i.e., the fondé de pouvoir may acquire and hold the first bond issued under any
deed of hypothec by any Borrower or any Subsidiary).

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Holders of Secured Obligations including a right of
pledge with respect to the entitlements to profits, the balance left after
winding up and the voting rights of the Company as ultimate parent of any
subsidiary of the Company which is organized under the laws of the Netherlands
and the Equity Interests of which are pledged in connection herewith (a “Dutch
Pledge”). Without prejudice to the provisions of this Agreement and the other
Loan Documents, the parties hereto acknowledge and agree with the creation of
parallel debt obligations of the Company or any relevant Subsidiary as will be
described in any Dutch Pledge (the “Parallel Debt”), including that any payment
received by the Administrative Agent in respect of the Parallel Debt
will—conditionally upon such payment not subsequently being avoided or reduced
by virtue of any provisions or enactments relating to bankruptcy, insolvency,
preference, liquidation or similar laws of general application—be deemed a
satisfaction of a pro rata portion of the corresponding amounts of the Secured
Obligations, and any payment to the Holders of Secured Obligations in
satisfaction of the Secured Obligations shall—conditionally upon such payment
not subsequently being avoided or reduced by virtue of any provisions or
enactments relating to bankruptcy, insolvency, preference, liquidation or
similar laws of general application—be deemed as satisfaction of the
corresponding amount of the Parallel Debt. The parties hereto acknowledge and
agree that, for purposes of a Dutch Pledge, any resignation by the
Administrative Agent is not effective until its rights under the Parallel Debt
are assigned to the successor Administrative Agent.

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Company and its Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking. The Administrative Agent shall (i) hold such parallel debt
undertaking as fiduciary agent (Treuhänder) and (ii) administer and hold as
fiduciary agent (Treuhänder) any pledge created under a German law governed
Collateral Document which is created in favor of any Holder of Secured
Obligations or transferred to any Holder of Secured Obligations due to its
accessory nature (Akzessorietät), in each case of (i) and (ii) in its own name
and for the account of the Holders of Secured Obligations. Each Lender (on
behalf of itself and its affiliated Holders of Secured Obligations) hereby
authorizes the Administrative Agent to enter as its agent (Vertreter) in its
name and on its behalf into any German law governed Collateral Document, accept
as its agent in its name and on its behalf any pledge or other creation of any
accessory security right in relation to this Agreement and to agree to and
execute on its behalf as its representative in its name and on its behalf any
amendments, supplements and other alterations to any such Collateral Document
and to release on behalf of any such Lender or Holder of Secured Obligations any
such Collateral Document and any pledge created under any such Collateral
Document in accordance with the provisions herein and/or the provisions in any
such Collateral Document.

 

84



--------------------------------------------------------------------------------

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its respective Affiliates, and
for the benefit of the Borrowers and each other Loan Party, that at least one of
the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrowers or any other Loan Party, that none of the
Administrative Agent or any of its Affiliates is a fiduciary with respect to the
Collateral or the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

Neither the Administrative Agent nor any of its Agent Parties shall be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Institutions. Without limiting the generality of the
foregoing, the Administrative Agent shall not (i) be obligated to ascertain,
monitor or inquire as to whether any Lender or prospective Lender is a
Disqualified Institution or (ii) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution.

 

85



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or email in
accordance with this Section 9.01, as follows:

(i) if to any Borrower, to it at Willis Tower – Suite 4900, 233 South Wacker
Drive, Chicago, Illinois 60606, Attention of the Treasurer, Email address:
                                    , with copies (in the case of a notice of
Default) to the Attention of General Counsel, Email address:
                                   and to Jones Day, 77 West Wacker, Chicago,
Illinois 60601, Attention of Margaret M. Seurynck, Telecopy (312) 782-8585,
Email address: mseurynck@jonesday.com;

(ii) if to the Administrative Agent, (A) Bank of America, N.A., Mail Code:
TX2-984-03-26, Building C, 2380 Performance Dr., Richardson, TX, 75082,
Attention of Anthony Kell, Telecopy No. (214) 290-9422, Email address:
                                             with a copy to (which shall not
constitute notice) Sidley Austin LLP, One South Dearborn St., Chicago, Illinois
60603, Attention of James A. Snyder, Telecopy No. (312) 853-7036, Email address:
james.snyder@sidley.com, (B) in the case of Borrowings denominated in Dollars,
to Bank of America, N.A., Mail Code: TX2-984-03-26, Building C, 2380 Performance
Dr., Richardson, TX, 75082, Attention of Jenifer Ollek, Telecopy No. (214)
290-8374, Email address:                                              and (C) in
the case of Borrowings denominated in Foreign Currencies, to Bank of America,
N.A., Mail Code: TX2-984-03-26, Building C, 2380 Performance Dr., Richardson,
TX, 75082, Attention of Jenifer Ollek, Telecopy No. (214) 290-8374, Email
address:                                              ;

(iii) if to Bank of America, N.A. in its capacity as an Issuing Bank, to it at
Bank of America, N.A., Mail Code: TX2-984-03-26, Building C, 2380 Performance
Dr., Richardson, TX, 75082, Attention of Jenifer Ollek, Telecopy No. (214)
290-8374, Email address:                                              ;

(iv) if to the Swingline Lender, to Bank of America, N.A., Mail Code:
TX2-984-03-26, Building C, 2380 Performance Dr., Richardson, TX, 75082,
Attention of Jenifer Ollek, Telecopy No. (214) 290-8374, Email address:
                                             ; and

(v) if to any other Lender or Issuing Bank, to it at its address (or telecopy
number or e-mail address) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopy shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

 

86



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed to have been received
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
or other written acknowledgement), and (ii) notices or communications posted to
an Internet or intranet website shall be deemed to have been received upon the
deemed receipt by the intended recipient, at its e-mail address as described in
the foregoing clause (i), of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, email or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient; and provided, however, that for clause
(i) above, such email notice shall not be considered to have been given if the
sender receives a rejection or bounceback notice.

(c) Any party hereto may change its address, email address or telecopy number
for notices and other communications hereunder by notice to the other parties
hereto.

(d) Electronic Systems.

(i) The Company agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, any Lender, any Issuing Bank or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Communications through an Electronic System unless such damages
are found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Agent Party’s gross negligence or
willful misconduct. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Electronic System.

SECTION 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Swingline Lender, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further

 

87



--------------------------------------------------------------------------------

exercise thereof or the exercise of any other right or power. The rights and
remedies of the Administrative Agent, the Swingline Lender, the Issuing Banks
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender, the
Swingline Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby (except that any
amendment or modification of the financial covenants in this Agreement (or
defined terms used in the financial covenants in this Agreement) shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (ii)),

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby,

(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender,

(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Swingline
Lender or any Issuing Bank hereunder without the prior written consent of the
Administrative Agent, the Swingline Lender or such Issuing Bank, as the case may
be (it being understood that any change to Section 2.24 shall require the
consent of the Administrative Agent, the Swingline Lender and the Issuing
Banks),

(vi) other than pursuant to a transaction permitted by the terms of this
Agreement or any other Loan Document (including actions by the Company as part
of its tax planning which cause a Subsidiary Guarantor to become an Affected
Foreign Subsidiary, to the extent such actions are expressly permitted by the
Loan Documents), release all or substantially all of (A) the Collateral which is
subject to the Loan Documents or (B) the Subsidiary Guarantors from their
obligations under the Subsidiary Guaranty,

(vii) release the Company from its obligations under Article X; or

 

88



--------------------------------------------------------------------------------

(viii) change the definition of “Agreed Currencies”, “Agreed LC Currencies”,
“Agreed Loan Currencies” or “Eligible Foreign Subsidiary”.

Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be directly affected by
such amendment, waiver or other modification.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Loans and the accrued interest and fees in respect thereof
and (y) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders and Lenders.

(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Obligations, (ii) constituting property being sold or disposed of if the
Company certifies to the Administrative Agent that the sale or disposition is
made in compliance with the terms of this Agreement (and the Administrative
Agent may rely conclusively on any such certificate, without further inquiry),
or (iii) as required to effect any sale or other disposition of such Collateral
in connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII. Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) each Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by such Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

 

89



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, as to any amendment, amendment
and restatement or other modification otherwise approved in accordance with this
Section, it shall not be necessary to obtain the consent or approval of any
Lender that, upon giving effect to such amendment, amendment and restatement or
other modification, would have no Commitment or outstanding Loans so long as
such Lender receives payment in full of the principal of and interest accrued on
each Loan made by, and all other amounts owing to, such Lender or accrued for
the account of such Lender under this Agreement and the other Loan Documents at
the time such amendment, amendment and restatement or other modification becomes
effective.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Company shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of one U.S. counsel and one local
counsel in each applicable foreign jurisdiction for the Administrative Agent, in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks or Syndtrak) of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Banks in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Issuing Bank or any Lender, (x) in
connection with the enforcement or protection of its rights in connection with
this Agreement and any other Loan Document, including its rights under this
Section, or (y) in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) The Company shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, each arranger and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
of its Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (i) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (ii) arise out of or result from claims
of one or more Indemnitees against another Indemnitee and not involving any act
or omission by the Company, its Subsidiaries or Affiliates, or any of the
foregoing’s officers, directors or employees (other than any claim against an
Indemnitee solely in its capacity as an arranger, Administrative Agent or
similar role in connection with the Loan Documents or any related transactions
contemplated hereby or intended use of the proceeds from any Credit Event). This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

 

90



--------------------------------------------------------------------------------

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, the Swingline Lender, any arranger or any
Issuing Bank under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent, and each Lender severally agrees to
pay to the Swingline Lender or such Issuing Bank, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Company’s failure to pay any such amount shall not
relieve the Company of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Issuing Bank in its capacity as such.

(d) To the extent permitted by applicable law, (i) no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), unless such damages are found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnitee’s gross negligence or willful misconduct, and (ii) no party
hereto shall assert, and each party hereby waives, any claim against any other
party hereto on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly not later than
fifteen days after written demand therefor.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

(A) the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default under clause (a), (b), (h) or (i) of Article VII has
occurred and is continuing, any other assignee;

 

91



--------------------------------------------------------------------------------

(B) the Administrative Agent;

(C) the Swingline Lender; and

(D) the Issuing Banks;

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if an Event of Default under clause
(a), (b), (h) or (i) of Article VII has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(E) any assignment or transfer to or assumption by any Person of all or a
portion of a Lender’s rights and obligations under this Agreement (including all
or a portion of its Commitments or Loans) with respect to a Dutch Borrower shall
only be permitted if such Person is a Dutch Non-Public Lender.

 

92



--------------------------------------------------------------------------------

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, (d) a Disqualified Institution or (e) a company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural person
or relative(s) thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Company, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. This Section 9.04(b) shall be construed so that the Loans or other
obligations under the Loan Documents are at all times maintained in “registered
form” within the meaning of Sections 163(f), 165(j), 871(h)(2), 881(c)(2) and
4701 of the Code and within the meaning of Sections 5f.103-1(c) and 1.871-14(c)
of the United States Treasury Regulations.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e) or
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

 

93



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Swingline Lender or the Issuing Banks, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations (C) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) the Borrowers shall have no
obligation to directly or indirectly deal with the Participant. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. This
Section 9.05(c) shall be construed so that the Participations or other
obligations under the Loan Documents are at all times maintained in “registered
form” within the meaning of Sections 163(f), 165(j), 871(h)(2), 881(c)(2) and
4701 of the Code and within the meaning of Sections 5f.103-1(c) and 1.871-14(c)
of the United States Treasury Regulations.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

94



--------------------------------------------------------------------------------

(e) Disqualified Institutions.

(i) No assignment shall be made to any Person that was a Disqualified
Institution as of the date (the “Trade Date”) on which the applicable Lender
entered into a binding agreement to sell and assign all or a portion of its
rights and obligations under this Agreement to such Person (unless the Company
has consented to such assignment as otherwise contemplated by this Section 9.04,
in which case such Person will not be considered a Disqualified Institution for
the purpose of such assignment). Any assignment in violation of this clause
(e)(i) shall not be void, but the other provisions of this clause (e) shall
apply.

(ii) If any assignment is made to any Disqualified Institution without the
Company’s prior consent in violation of clause (i) above, the Company may, at
its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Commitment of such
Disqualified Institution and repay all obligations of the Borrowers owing to
such Disqualified Institution in connection with such Commitment, and/or
(B) require such Disqualified Institution to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 9.04), all of its interest, rights and obligations under this Agreement
and related Loan Documents to an Eligible Assignee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and other the
other Loan Documents; provided that (i) the Borrowers shall have paid to the
Administrative Agent the assignment fee (if any) specified in 9.04(b)(ii)(C) and
(ii) such assignment does not conflict with applicable laws.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrowers,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to
insolvency or bankruptcy proceed (“Plan of Reorganization”), each Disqualified
Institution party hereto hereby agrees (1) not to vote on such Plan of
Reorganization, (2) if such Disqualified Institution does vote on such Plan of
Reorganization notwithstanding the restriction in the foregoing clause (1), such
vote will be deemed not to be in good faith and shall be “designated” pursuant
to Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

 

95



--------------------------------------------------------------------------------

(iv) The Administrative Agent shall have the right, and the Company hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Company (collectively, the “DQ List”)
on the Platform, including that portion of the Platform that is designated for
“public side” Lenders or (B) provide the DQ List to each Lender requesting the
same.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement, the
other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Borrower or any Subsidiary Guarantor against any of and
all of the Secured Obligations held by such Lender, irrespective of whether or
not such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County, Borough of Manhattan and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating

 

96



--------------------------------------------------------------------------------

to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Each Foreign Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 9.09(b) in any federal or New York State court sitting in New York
City. The Company hereby represents, warrants and confirms that the Company has
agreed to accept such appointment (and any similar appointment by a Subsidiary
Guarantor which is a Foreign Subsidiary). Said designation and appointment shall
be irrevocable by each such Foreign Subsidiary Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by
such Foreign Subsidiary Borrower hereunder and under the other Loan Documents
shall have been paid in full in accordance with the provisions hereof and
thereof and such Foreign Subsidiary Borrower shall have been terminated as a
Borrower hereunder pursuant to Section 2.23. Each Foreign Subsidiary Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any federal or New York State court
sitting in New York City by service of process upon the Company as provided in
this Section 9.09(d); provided that, to the extent lawful and possible, notice
of said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Company and (if
applicable to) such Foreign Subsidiary Borrower at its address set forth in the
Borrowing Subsidiary Agreement to which it is a party or to any other address of
which such Foreign Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company). Each Foreign
Subsidiary Borrower irrevocably waives, to the fullest extent permitted by law,
all claim of error by reason of any such service in such manner and agrees that
such service shall be deemed in every respect effective service of process upon
such Foreign Subsidiary Borrower in any such suit, action or proceeding and
shall, to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to such Foreign Subsidiary Borrower.
To the extent any Foreign Subsidiary Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether from
service or notice, attachment prior to judgment, attachment in aid of execution
of a judgment, execution or otherwise), each Foreign Subsidiary Borrower hereby
irrevocably waives such immunity in respect of its obligations under the Loan
Documents. Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT , ANY OTHER LOAN DOCUMENT OR

 

97



--------------------------------------------------------------------------------

THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (1) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (2) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) on a confidential basis to (1) any rating agency in connection
with rating the Company or its Subsidiaries or the credit facilities provided
for herein or (2) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein, (h) with the consent of the Company or (i) to
the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section or (2) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Company. For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or its business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Company and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY, THE OTHER LOAN PARTIES
AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

98



--------------------------------------------------------------------------------

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

In addition, the Administrative Agent and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.

Each Loan Party and Affiliates thereof agree that they will not in the future
issue any press releases or other public disclosure using the name of the
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Loan Documents without the prior written consent
of the Administrative Agent, unless (and only to the extent that) such Loan
Party or such Affiliate is required to do so under law and then, in any event
the Loan Parties or such Affiliate will consult with such Person to the extent
practicable before issuing such press release or other public disclosure.

The Loan Parties consent to the publication by the Administrative Agent or any
Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

 

99



--------------------------------------------------------------------------------

SECTION 9.15. Releases of Subsidiary Guarantors.

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Company, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if such Subsidiary
Guarantor no longer qualifies as (or would be designated as) a Subsidiary
Guarantor pursuant to the terms of this Agreement.

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Secured Obligations (other than Swap Obligations,
Banking Services Obligations, and other Obligations expressly stated to survive
such payment and termination) shall have been paid in full, the Commitments
shall have been terminated and no Letters of Credit shall be outstanding, the
Subsidiary Guaranty and all obligations (other than those expressly stated to
survive such termination) of each Subsidiary Guarantor thereunder shall
automatically terminate, all without delivery of any instrument or performance
of any act by any Person.

SECTION 9.16. Attorney Representation. If a Dutch Borrower is represented by an
attorney in connection with the signing and/or execution of the Agreement and/or
any other Loan Document it is hereby expressly acknowledged and accepted by the
parties to the Agreement and/or any other Loan Document that the existence and
extent of the attorney’s authority and the effects of the attorney’s exercise or
purported exercise of his or her authority shall be governed by the laws of the
Netherlands.

SECTION 9.17. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.

Solely to the extent any Lender or Issuing Bank that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Bank that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or Issuing Bank that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

100



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 9.18. Electronic Execution.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

SECTION 9.19. Payments Set Aside.

To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent, the Issuing Banks or any Lender, or the Administrative
Agent, the Issuing Banks or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the Issuing Banks or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under the
Bankruptcy Code or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and Issuing Bank severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to Federal Funds Effective
Rate or the Overnight Foreign Currency Rate (in the applicable currency of such
recovery or payment), as applicable, from time to time in effect. The
obligations of the Lenders and Issuing Banks under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

ARTICLE X

Cross-Guarantee

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, but subject to the penultimate sentence of this Article X, each
Borrower hereby irrevocably and unconditionally guarantees, as a primary obligor
and not merely as a surety, the payment when and as due of the Secured
Obligations. Each Borrower further agrees that the due and punctual payment of
such Secured Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
such Secured Obligation.

 

101



--------------------------------------------------------------------------------

Each Borrower waives presentment to, demand of payment from and protest to any
Borrower of any of the Secured Obligations, and also waives notice of acceptance
of its obligations and notice of protest for nonpayment. The obligations of each
Borrower hereunder shall not be affected by (a) the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Borrower under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Secured Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, or any other Loan Document or agreement; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Secured Obligations; (e) the failure of the Administrative Agent to take any
steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Secured Obligations, if any;
(f) any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other guarantor of any of the Secured
Obligations; (g) the enforceability or validity of the Secured Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Secured
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Borrower or any other guarantor of any of the Secured
Obligations, for any reason related to this Agreement, any Swap Agreement, any
Banking Services Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Borrower or any other guarantor of the Secured
Obligations, of any of the Secured Obligations or otherwise affecting any term
of any of the Secured Obligations; or (h) any other act, omission or delay to do
any other act which may or might in any manner or to any extent vary the risk of
such Borrower or otherwise operate as a discharge of a guarantor as a matter of
law or equity or which would impair or eliminate any right of such Borrower to
subrogation.

Each Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Secured
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent, any Issuing Bank or any Lender to any balance of any deposit account or
credit on the books of the Administrative Agent, any Issuing Bank or any Lender
in favor of any Borrower or any other Person.

The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Secured Obligations, any impossibility in the performance of any of the
Secured Obligations or otherwise.

Each Borrower further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Secured Obligations now or hereafter
existing and shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Secured Obligation
(including a payment effected through exercise of a right of setoff) is
rescinded, or is or must otherwise be restored or returned by the Administrative
Agent, any Issuing Bank or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower or otherwise (including pursuant to any
settlement entered into by a holder of Secured Obligations in its discretion).

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against any Borrower by virtue hereof, upon the failure of any other
Borrower to pay any Secured Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Borrower hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, any Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of the Secured Obligations then due,
together with accrued and unpaid interest thereon. Each Borrower further agrees
that if payment

 

102



--------------------------------------------------------------------------------

in respect of any Secured Obligation shall be due in a currency other than
Dollars and/or at a place of payment other than New York, Chicago or any other
Eurocurrency Payment Office and if, by reason of any Change in Law, disruption
of currency or foreign exchange markets, war or civil disturbance or other
event, payment of such Secured Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, any Issuing Bank or any Lender, disadvantageous to the Administrative
Agent, any Issuing Bank or any Lender in any material respect, then, at the
election of the Administrative Agent, such Borrower shall make payment of such
Secured Obligation in Dollars (based upon the applicable Equivalent Amount in
effect on the date of payment) and/or in New York, Chicago or such other
Eurocurrency Payment Office as is designated by the Administrative Agent and, as
a separate and independent obligation, shall indemnify the Administrative Agent,
any Issuing Bank and any Lender against any losses or reasonable out-of-pocket
expenses that it shall sustain as a result of such alternative payment.

Upon payment by any Borrower of any sums as provided above, all rights of such
Borrower against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Secured Obligations owed by such Borrower to the Administrative Agent, the
Issuing Banks and the Lenders.

Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment in cash of the Secured Obligations.

Notwithstanding anything contained in this Article X to the contrary, no Foreign
Subsidiary Borrower which is and remains an Affected Foreign Subsidiary shall be
liable hereunder for any of the Loans made to, or any other Secured Obligation
incurred solely by or on behalf of, the Company or any Subsidiary Guarantor
which is a Domestic Subsidiary.

The Company hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Subsidiary Guarantor to honor all of its obligations under the Subsidiary
Guaranty in respect of Specified Swap Obligations (provided, however, that the
Company shall only be liable under this paragraph for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this paragraph or otherwise under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The Company intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

[Signature Pages Follow]

 

 

103



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

HEIDRICK & STRUGGLES INTERNATIONAL, INC., as the Company By  

/s/ Maureen Resac

Name: Maureen Resac Title: Treasurer

HEIDRICK & STRUGGLES B.V.,

as a Foreign Subsidiary Borrower, a private company with limited liability
(“besloten vennootschap met beperkte aansprakelijkheid”) incorporated under the
laws of the Netherlands having its corporate seat (statutaire zetel) in
Amsterdam, the Netherlands, its registered office at Gustav Mahlerlaan 1244,
Noma House eleventh floor, 1081 LA Amsterdam and registered with the Dutch
Chamber of Commerce under number 33277877

By  

/s/ Kamau Coar

Name: Kamau Coar Title: Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

individually as a Lender, as a Swingline Lender, as an Issuing Bank and as
Administrative Agent

By  

/s/ Jason E. Guerra

Name: Jason E. Guerra Title: Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By  

/s/ Lisa Garling

Name: Lisa Garling Title: Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By  

/s/ Travis Burns

Name: Travis Burns Title: Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ASSOCIATED BANK, N.A.,

as a Lender

By  

/s/ Sabrina Bailey

Name: Sabrina Bailey Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A.,

as a Lender

By   /s/ Martin Rohan Name: Martin Rohan Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By  

/s/ James Phelan

Name: James Phelan Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By  

/s/ Phillip J. Salter

Name: Phillip J. Salter Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

   Assignor:   

 

2.

   Assignee:   

 

      [and is an Affiliate/Approved Fund of [identify Lender]1]

3.

   Borrowers:   

Heidrick & Struggles International, Inc. and certain Foreign Subsidiary
Borrowers

4.

   Administrative Agent:    Bank of America, N.A., as the administrative agent
under the Credit Agreement

5.

   Credit Agreement:    The Credit Agreement dated as of October 26, 2018, among
Heidrick & Struggles International, Inc., the Foreign Subsidiary Borrowers from
time to time parties thereto, the Lenders parties thereto, Bank of America,
N.A., as Administrative Agent, and the other agents parties thereto

6.

   Assigned Interest:   

 

1 

Select as applicable.



--------------------------------------------------------------------------------

Facility Assigned2

   Aggregate Amount of
Commitment/Loans for all Lenders      Amount of
Commitment/
Loans Assigned      Percentage
Assigned of
Commitment/Loans3      $        $          %      $        $          %      $  
     $          %  

Effective Date:                     , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

                              

  Title:

 

Consented to and Accepted: BANK OF AMERICA, N.A., as Administrative Agent,
Swingline Lender and an Issuing Bank By:  

                     

  Title: [OTHER ISSUING BANK] [Consented to:]4 HEIDRICK & STRUGGLES
INTERNATIONAL, INC. By:  

 

  Title:

 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Commitment” or
“Loans”).

3 

Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

- 1 -



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF BORROWING REQUEST

 

TO:

Bank of America, N.A., as Administrative Agent

 

RE:

Credit Agreement, dated as of October 26, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement), among Heidrick & Struggles International,
Inc. (the “Company”), the Foreign Subsidiary Borrowers from time to time party
thereto, the Lenders party thereto and Bank of America, N.A., as administrative
agent (in such capacity, the “Administrative Agent”)

 

DATE:

[Date]

 

 

The undersigned hereby requests (select one):

☐   A Borrowing of Revolving Loans

☐  Conversion of ☐  ABR Loans / ☐  Eurocurrency Loans

☐  Continuation of Revolving Loans

 

 

 

1.

On                              (the “Credit Extension Date”).

 

2.

In the [outstanding]1 principal amount of [$]                                
[in the following currency:                 ].

 

3.

Comprised of or converted to: ☐ ABR Loans

       ☐ Eurocurrency Loans

 

4.

For Eurocurrency Loans: with an Interest Period of [one] [two] [three] [six]
[twelve]2 months.

 

5.    Borrower:    ☐    HEIDRICK & STRUGGLES INTERNATIONAL, INC.       ☐   
Heidrick & Struggles B.V.       ☐                                         ,
a                                    

 

6.

Borrower Account Information:

 

Bank:

ABA No.:

Account Name:

Account No.

Ref.

 

1 

To be included for conversions or continuations.

2 

Requires consent of each Lender.

 

- 1 -



--------------------------------------------------------------------------------

The Borrowing requested herein complies with the clauses (i) and (ii) of the
first sentence of Section 2.01 of the Credit Agreement.

The Company hereby represents and warrants that the conditions specified in
Section 4.02 of the Credit Agreement shall be satisfied on and as of the date of
the Credit Extension Date.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 2 -



--------------------------------------------------------------------------------

HEIDRICK & STRUGGLES INTERNATIONAL, INC., a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

- 1 -



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF SWINGLINE LOAN REQUEST

 

TO:

Bank of America, N.A., as Administrative Agent and Swingline Lender

 

RE:

Credit Agreement, dated as of October 26, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement), among Heidrick & Struggles International,
Inc. (the “Company”), the Foreign Subsidiary Borrowers from time to time party
thereto, the Lenders party thereto and Bank of America, N.A., as administrative
agent (in such capacity, the “Administrative Agent”)

 

DATE:

[Date]

 

 

The undersigned hereby requests a Swingline Loan:

 

  1.

On                                          (the “Credit Extension Date”)

 

  2.

In the amount of $                                                      .

The Swingline Borrowing requested herein complies with the requirements of the
provisos contained in the second sentence of Section 2.05(a) of the Credit
Agreement.

The Company hereby represents and warrants that the conditions specified in
Section 4.02 shall be satisfied on and as of the date of the Credit Extension
Date.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

HEIDRICK & STRUGGLES INTERNATIONAL, INC.,

a Delaware corporation

By:  

                                  

Name:  

 

Title:  

 

 

- 1 -



--------------------------------------------------------------------------------

EXHIBIT B-3

NOTICE OF LOAN PREPAYMENT

 

TO:

Bank of America, N.A., as [Administrative Agent][Swingline Lender]

 

RE:

Credit Agreement, dated as of October 26, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement), among Heidrick & Struggles International,
Inc. (the “Company”), the Foreign Subsidiary Borrowers from time to time party
thereto, the Lenders party thereto and Bank of America, N.A., as administrative
agent (in such capacity, the “Administrative Agent”)

 

DATE:

[Date]

 

 

The Company hereby notifies the Administrative Agent that on
                     7 pursuant to the terms of Section 2.11 of the Credit
Agreement, the Company intends to prepay/repay the following Loans as more
specifically set forth below:

☐ Optional prepayment of Revolving Loans in the following principal amount(s):

☐ ABR Loans: $                                              

☐ Eurocurrency Rate Loans: $                                  

In the following Agreed Currency:                                 

Applicable Interest Period:                                                  

☐ Optional prepayment of Swingline Loans in the following amount:

$                                  

[This notice of prepayment is delivered in connection with a conditional notice
of termination of the Commitments pursuant to Section 2.09 of the Credit
Agreement and is to be deemed revoked immediately upon revocation of such notice
of termination.]

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7 

Specify date of such prepayment.

 

- 1 -



--------------------------------------------------------------------------------

HEIDRICK & STRUGGLES INTERNATIONAL, INC., a Delaware corporation By:  

                                  

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated                     , 20         (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of October 26, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Heidrick &
Struggles International, Inc. (the “Company”), the Foreign Subsidiary Borrowers
from time to time party thereto, the Lenders party thereto and Bank of America,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Commitments and/or one or more tranches of
term loans under the Credit Agreement by requesting one or more Lenders to
increase the amount of its Commitment and/or to participate in such a tranche;

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the aggregate Commitments] [and] [enter into a tranche of
term loans] pursuant to such Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of term loans] under the Credit Agreement by executing
and delivering to the Company and the Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Commitment increased by $[                            ], thereby making the
aggregate amount of its total Commitments equal to $[                ]] [and]
[participate in a tranche of term loans with a commitment amount equal to
$[                        ] with respect thereto].

2. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:  

                                              

Name: Title:

 

Accepted and agreed to as of the date first written above: HEIDRICK & STRUGGLES
INTERNATIONAL, INC. By:  

                                          

Name: Title: Acknowledged as of the date first written above:

BANK OF AMERICA, N.A.

as Administrative Agent

By:  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated                     , 20         (this
“Supplement”), to the Credit Agreement, dated as of October 26, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Heidrick & Struggles International, Inc. (the
“Company”), the Foreign Subsidiary Borrowers from time to time party thereto,
the Lenders party thereto and Bank of America, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of term loans] under the Credit Agreement subject to
the approval of the Company and the Administrative Agent, by executing and
delivering to the Company and the Administrative Agent a supplement to the
Credit Agreement in substantially the form of this Supplement; and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment of $[                    ]]
[and] [a commitment with respect to term loans of $[                    ]].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[                    ]

4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.



--------------------------------------------------------------------------------

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:  

                                              

Name: Title:

 

Accepted and agreed to as of the date first written above: HEIDRICK & STRUGGLES
INTERNATIONAL, INC. By:  

                                          

Name: Title: Acknowledged as of the date first written above:

BANK OF AMERICA, N.A.

as Administrative Agent

By:  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUBSIDIARY GUARANTY

GUARANTY

THIS GUARANTY (this “Guaranty”) is made as of October 26, 2018, by and among
each of the undersigned (the “Initial Guarantors” and along with any additional
Subsidiaries of the Company which become parties to this Guaranty by executing a
supplement hereto in the form attached as Annex I, the “Guarantors”) in favor of
the Administrative Agent, for the ratable benefit of the Holders of Secured
Obligations, under the Credit Agreement referred to below.

WITNESSETH:

WHEREAS, HEIDRICK & STRUGGLES INTERNATIONAL, INC., a Delaware corporation (the
“Company”), the Foreign Subsidiary Borrowers from time to time parties thereto
(the “Foreign Subsidiary Borrowers” and, together with the Company, the
“Borrowers”), the institutions from time to time parties thereto as Lenders, and
BANK OF AMERICA, N.A., in its capacity as contractual representative (the
“Administrative Agent”) for itself and the other Lenders, have entered into a
certain Credit Agreement dated as of October 26, 2018 (as the same may be
amended, modified, supplemented and/or restated, and as in effect from time to
time, the “Credit Agreement”), providing, subject to the terms and conditions
thereof, for extensions of credit and other financial accommodations to be made
by the Lenders to the Borrowers;

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Company required to execute this Guaranty pursuant to
Section 5.09 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors shall guarantee the payment when due of all Secured
Obligations; and

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrowers have provided, and such direct and indirect financial and
other support as the Borrowers may in the future provide, to the Guarantors, and
in order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Secured
Obligations;

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.

SECTION 2. Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making of any Loan or issuance of any
Letter of Credit) that:

(A) It is a corporation, partnership or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and (to
the extent such concept applies to such entity) in good standing under the laws
of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except to the extent that the failure to have such authority could
not reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

(B) It (to the extent applicable) has the power and authority and legal right to
execute and deliver this Guaranty and to perform its obligations hereunder. The
execution and delivery by each Guarantor of this Guaranty and the performance by
each of its obligations hereunder have been duly authorized by proper
proceedings, and this Guaranty constitutes a legal, valid and binding obligation
of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and subject to general principles of equity whether
considered in a proceeding in equity or at law.

(C) Neither the execution and delivery by it of this Guaranty, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will (i) require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (a) such
as have been obtained or made and are in full force and effect and (b) those
filings and recordings in connection with Liens granted to the Administrative
Agent under the Loan Documents and (c) consents, approvals, registrations,
filings or other actions, the failure to obtain or perform could not reasonably
be expected to result in a Material Adverse Effect (ii) violate (a) any
applicable law or regulation, except where such violation could not reasonably
be expected to result in a Material Adverse Effect, (b) its charter, by-laws or
other organizational documents or (c) any order of any Governmental Authority
binding upon it, except where such violation could not reasonably be expected to
result in a Material Adverse Effect, (iii) violate or result in a default under
any indenture, material agreement or other material instrument binding upon the
Company or any of its Subsidiaries or its assets, except where such violation or
default could not reasonably be expected to result in a Material Adverse Effect
or (iv) result in the creation or imposition of any Lien on any asset of the
Company or any of its Subsidiaries, other than Liens created pursuant to the
Loan Documents.

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Guaranteed Obligations
(other than contingent indemnity obligations) shall remain unpaid, it will, and,
if necessary, will enable each of the Borrowers to, fully comply with those
covenants and agreements of such Borrower applicable to such Guarantor set forth
in the Credit Agreement.

SECTION 3. The Guaranty. Each of the Guarantors hereby unconditionally
guarantees, jointly with the other Guarantors and severally, the full and
punctual payment when due (whether at stated maturity, upon acceleration or
otherwise) of the Secured Obligations, (referred to herein as the “Guaranteed
Obligations”). Upon failure by any Borrower or any of its Affiliates, as
applicable, to pay punctually any such amount, each of the Guarantors agrees
that it shall forthwith on demand pay such amount at the place and in the manner
specified in the Credit Agreement, any Swap Agreement to which any Lender or
affiliate of any Lender shall be a party (each, a “Designated Financial
Contract”), any Banking Services Agreement or the relevant Loan Document, as the
case may be. Each of the Guarantors hereby agrees that this Guaranty is an
absolute, irrevocable and unconditional guaranty of payment and is not a
guaranty of collection.



--------------------------------------------------------------------------------

SECTION 4. Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(A) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

(B) any modification or amendment of or supplement to the Credit Agreement, any
Designated Financial Contract, any Banking Services Agreement or any other Loan
Document, including, without limitation, any such amendment which may increase
the amount of, or the interest rates applicable to, any of the Obligations
guaranteed hereby;

(C) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

(D) any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting such Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of such Borrower or any other guarantor of any of
the Guaranteed Obligations;

(E) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against any Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Secured
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions, provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

(F) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against any Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any Designated
Financial Contract, any Banking Services Agreement, any other Loan Document, or
any provision of applicable law or regulation purporting to prohibit the payment
by such Borrower or any other guarantor of the Guaranteed Obligations, of any of
the Guaranteed Obligations;

(G) the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

(H) the election by, or on behalf of, any one or more of the Holders of Secured
Obligations, in any proceeding instituted under Chapter 11 of Title 11 of the
United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of the
application of Section 1111(b)(2) of the Bankruptcy Code;



--------------------------------------------------------------------------------

(I) any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

(J) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of any of the Holders of Secured Obligations or the
Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;

(K) the failure of any other Guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or

(L) any other act or omission to act or delay of any kind (other than payment in
full of the Secured Obligations) by any Borrower, any other guarantor of the
Guaranteed Obligations, the Administrative Agent, any Holder of Secured
Obligations or any other Person or any other circumstance whatsoever which
might, but for the provisions of this Section 4, constitute a legal or equitable
discharge of any Guarantor’s obligations hereunder.

SECTION 5. Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. Subject to Section 25 of this Guaranty, each of the Guarantors’
obligations hereunder shall remain in full force and effect until all Guaranteed
Obligations (other than contingent indemnity obligations) shall have been paid
in full in cash and the Commitments and all Letters of Credit issued under the
Credit Agreement shall have terminated or expired; provided that any Guarantor
that becomes an Affected Foreign Subsidiary shall be immediately released from
its obligations hereunder and the Administrative Agent shall, at the sole cost
and expense of the Borrowers, execute such release documentation, if any,
reasonably requested by the Company to evidence the same (with the form of such
release to be on terms reasonably acceptable to the Administrative Agent). If at
any time any payment of the principal of or interest on any Loan, any
reimbursement obligation or any other amount payable by any Borrower or any
other party under the Credit Agreement, any Designated Financial Contract, any
Banking Services Agreement, or any other Loan Document is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of any Borrower or otherwise, each of the Guarantors’ obligations hereunder with
respect to such payment shall be reinstated as though such payment had been due
but not made at such time. The parties hereto acknowledge and agree that each of
the Guaranteed Obligations shall be due and payable in the same currency as such
Guaranteed Obligation is denominated but if currency control or exchange
regulations are imposed in the country which issues such currency with the
result that such currency (the “Original Currency”) no longer exists or the
relevant Guarantor is not able to make payment in such Original Currency, then
all payments to be made by such Guarantor hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Amount (as
of the date of payment) of such payment due, it being the intention of the
parties hereto that each Guarantor takes all risks of the imposition of any such
currency control or exchange regulations.

SECTION 6. General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.



--------------------------------------------------------------------------------

SECTION 7. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

(A) Subordination of Subrogation. Until the Guaranteed Obligations (other than
contingent indemnity obligations) have been indefeasibly paid in full in cash,
the Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations and (ii) waive any right to enforce any remedy which the
Holders of Secured Obligations now have or may hereafter have against any
Borrower, any endorser or any guarantor of all or any part of the Guaranteed
Obligations or any other Person, and the Guarantors waive any benefit of, and
any right to participate in, any security or collateral given to the Holders of
Secured Obligations to secure the payment or performance of all or any part of
the Guaranteed Obligations or any other liability of any Borrower to the Holders
of Secured Obligations. Should any Guarantor have the right, notwithstanding the
foregoing, to exercise its subrogation rights, each Guarantor hereby expressly
and irrevocably (A) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that such Guarantor may have to the indefeasible payment in full in cash of
the Guaranteed Obligations (other than contingent indemnity obligations) and
(B) waives any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Guaranteed Obligations (other than contingent
indemnity obligations) are indefeasibly paid in full in cash. Each Guarantor
acknowledges and agrees that this subordination is intended to benefit the
Administrative Agent and the other Holders of Secured Obligations and shall not
limit or otherwise affect such Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the other
Holders of Secured Obligations and their respective successors and assigns are
intended third party beneficiaries of the waivers and agreements set forth in
this Section 7(A).

(B) Subordination of Intercompany Indebtedness. Each Guarantor agrees that any
and all claims of such Guarantor against any Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and, during the existence of an Event of Default, subject in
right of payment to the prior payment, in full and in cash, of all Guaranteed
Obligations. Notwithstanding any right of any Guarantor to ask, demand, sue for,
take or receive any payment from any Obligor, all rights, liens and security
interests of such Guarantor, whether now or hereafter arising and howsoever
existing, in any assets of any other Obligor shall be and are subordinated to
the rights of the Holders of Secured Obligations and the Administrative Agent in
those assets. No Guarantor shall have any right to possession of any such asset
or to foreclose upon any such asset, whether by judicial action or otherwise,
unless and until all of the Guaranteed Obligations (other than contingent
indemnity obligations) shall have been fully paid and satisfied (in cash) and
all financing arrangements pursuant to any Loan Document, any Designated
Financial Contract or any Banking Services Agreement have been terminated (other
than in the case of any Designated Financial Contract or any Banking Services
Agreement, to the extent that such Designated Financial Contract or Banking
Services Agreement has been cash collateralized or otherwise addressed in a
manner satisfactory to the Person providing such Designated Financial Contract
or Banking Services Agreement). If all or any part of the assets of any Obligor,
or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations (other than contingent indemnity obligations) shall have
first been fully paid and satisfied (in cash). Should any payment, distribution,
security or instrument or proceeds thereof be received by the applicable
Guarantor upon or with respect to the Intercompany Indebtedness after any
Insolvency Event and prior to the satisfaction of all of the Guaranteed



--------------------------------------------------------------------------------

Obligations (other than contingent indemnity obligations) and the termination of
all financing arrangements pursuant to any Loan Document among any Borrower and
the Holders of Secured Obligations, such Guarantor shall receive and hold the
same in trust, as trustee, for the benefit of the Holders of Secured Obligations
and shall forthwith deliver the same to the Administrative Agent, for the
benefit of the Holders of Secured Obligations, in precisely the form received
(except for the endorsement or assignment of the Guarantor where necessary), for
application to any of the Guaranteed Obligations, due or not due, and, until so
delivered, the same shall be held in trust by the Guarantor as the property of
the Holders of Secured Obligations. If any such Guarantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same.
Each Guarantor agrees that until the Guaranteed Obligations (other than the
contingent indemnity obligations) have been paid in full (in cash) and satisfied
and all financing arrangements pursuant to any Loan Document among any Borrower
and the Holders of Secured Obligations have been terminated, no Guarantor will
assign or transfer to any Person (other than the Administrative Agent) any claim
any such Guarantor has or may have against any Obligor.

SECTION 8. Contribution with Respect to Guaranteed Obligations.

(A) To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guaranteed Obligations and
termination of the Credit Agreement, the Designated Financial Contracts and the
Banking Services Agreements (other than in the case of any Designated Financial
Contract or any Banking Services Agreement, to the extent that such Designated
Financial Contract or Banking Services Agreement has been cash collateralized or
otherwise addressed in a manner satisfactory to the Person providing such
Designated Financial Contract or Banking Services Agreement), such Guarantor
shall be entitled to receive contribution and indemnification payments from, and
be reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment. Notwithstanding any other provision of this Guaranty,
the amount guaranteed by each Guarantor hereunder shall be limited to the
extent, if any, required so that its obligations hereunder shall not be subject
to avoidance under Section 548 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law. In determining the limitations, if any, on the
amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

(B) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.



--------------------------------------------------------------------------------

(C) This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(D) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor to which such
contribution and indemnification is owing.

(E) The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations (other than contingent indemnity obligations) in cash
and the termination of the Credit Agreement, the Designated Financial Contracts
and the Banking Services Agreements (other than in the case of any Designated
Financial Contract or any Banking Services Agreement, to the extent that such
Designated Financial Contract or Banking Services Agreement has been cash
collateralized or otherwise addressed in a manner satisfactory to the Person
providing such Designated Financial Contract or Banking Services Agreement).

SECTION 9. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by any Borrower under the Credit Agreement, any Designated
Financial Contract, any Banking Services Agreement or any other Loan Document is
stayed upon the insolvency, bankruptcy or reorganization of such Borrower, all
such amounts otherwise subject to acceleration under the terms of the Credit
Agreement, any Designated Financial Contract, any Banking Services Agreement or
any other Loan Document shall nonetheless be payable by each of the Guarantors
hereunder forthwith on demand by the Administrative Agent.

SECTION 10. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Article IX of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and with respect to any Guarantor in care of the Company at the address of the
Company set forth in the Credit Agreement or such other address or telecopy
number as such party may hereafter specify for such purpose by notice to the
Administrative Agent in accordance with the provisions of such Article IX.

SECTION 11. No Waivers. No failure or delay by the Administrative Agent or any
other Holder of Secured Obligations in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies provided in this
Guaranty, the Credit Agreement, any Designated Financial Contract, any Banking
Services Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.

SECTION 12. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Secured Obligations and their
respective successors and permitted assigns, provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of all of the Lenders, and any such assignment in violation of this Section 12
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement, any Designated Financial Contract, any Banking
Services Agreement or the other Loan Documents in accordance with the respective
terms thereof, the rights hereunder, to the extent applicable to the
indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty shall be binding upon each of the Guarantors and their respective
successors and assigns.



--------------------------------------------------------------------------------

SECTION 13. Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent with the
consent of the Required Lenders under the Credit Agreement.

SECTION 14. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 15. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL; IMMUNITY.

(A) CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK COUNTY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK COUNTY OR THE CITY IN
WHICH THE PRINCIPAL OFFICE OF THE ADMINISTRATIVE AGENT, LENDER OR AFFILIATE, AS
THE CASE MAY BE, IS LOCATED.

(B) EACH GUARANTOR WHICH IS A FOREIGN SUBSIDIARY (A “FOREIGN GUARANTOR”)
IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY, AS ITS AUTHORIZED AGENT, TO
ACCEPT AND ACKNOWLEDGE ON ITS BEHALF, SERVICE OF ANY AND ALL PROCESS WHICH MAY
BE SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE REFERRED TO IN CLAUSE
(A) ABOVE. SAID DESIGNATION AND APPOINTMENT SHALL BE IRREVOCABLE BY EACH SUCH
FOREIGN GUARANTOR UNTIL ALL GUARANTEED OBLIGATIONS PAYABLE BY SUCH FOREIGN
GUARANTOR HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL HAVE BEEN PAID IN
FULL IN ACCORDANCE WITH THE PROVISIONS HEREOF AND THEREOF. EACH FOREIGN
GUARANTOR HEREBY CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR
PROCEEDING OF THE NATURE REFERRED TO IN CLAUSE (A) ABOVE BY SERVICE OF PROCESS
UPON THE COMPANY AS PROVIDED IN THIS CLAUSE (B); PROVIDED THAT, TO THE EXTENT
LAWFUL AND POSSIBLE, NOTICE OF SAID SERVICE UPON SUCH AGENT SHALL BE MAILED BY
REGISTERED OR CERTIFIED AIR MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO
THE COMPANY OR TO ANY OTHER ADDRESS OF WHICH SUCH FOREIGN GUARANTOR SHALL HAVE
GIVEN WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (WITH A COPY THEREOF TO THE
COMPANY). EACH



--------------------------------------------------------------------------------

FOREIGN GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ALL CLAIM OF ERROR BY REASON OF ANY SUCH SERVICE IN SUCH MANNER AND AGREES THAT
SUCH SERVICE SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON
SUCH FOREIGN GUARANTOR IN ANY SUCH SUIT, ACTION OR PROCEEDING AND SHALL, TO THE
FULLEST EXTENT PERMITTED BY LAW, BE TAKEN AND HELD TO BE VALID AND PERSONAL
SERVICE UPON AND PERSONAL DELIVERY TO SUCH FOREIGN GUARANTOR. NOTHING HEREIN
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

(C) WAIVER OF JURY TRIAL. EACH GUARANTOR (AND, BY ACCEPTING THE BENEFITS HEREOF,
EACH HOLDER OF SECURED OBLIGATIONS) HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.

(D) TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A
JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.

SECTION 16. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.

SECTION 17. Taxes, Expenses of Enforcement, etc.

(A) Taxes.

(i) Each payment by any Guarantor hereunder or under any promissory note or
application for a Letter of Credit shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Guarantor
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Guarantor may so withhold and shall timely
pay the full amount of withheld Taxes to the relevant Governmental Authority in
accordance with applicable law. If such withheld Taxes are Indemnified Taxes,
then the amount payable by the Guarantor shall be increased as necessary so
that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding been made.

(ii) In addition, such Guarantor shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(iii) As soon as practicable after any payment of Indemnified Taxes by any
Guarantor to a Governmental Authority under this Section 17(A), such Guarantor
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------

(iv) Guarantors shall jointly and severally indemnify each Recipient for any
Indemnified Taxes that are paid or payable by such Recipient in connection with
any Loan Document (including Indemnified Taxes payable under this Section 17(A))
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority. The indemnity under this Section 17(A)
shall be paid within ten (10) days after the Recipient delivers to any Guarantor
a certificate stating the amount of any Indemnified Taxes so payable by such
Recipient. Such certificate shall be conclusive of the amount so payable absent
manifest error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent. In the case of any Lender making a claim under this
Section 17(A) on behalf of any of its beneficial owners, an indemnity payment
under this Section 17(A) shall be due only to the extent that such Lender is
able to establish that, with respect to the applicable Indemnified Taxes, such
beneficial owners supplied to the applicable Persons such properly completed and
executed documentation necessary to claim any applicable exemption from, or
reduction of, such Indemnified Taxes.

(v) By accepting the benefits hereof, each Lender agrees that it will comply
with Section 2.17(f) of the Credit Agreement.

(B) Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Holders of Secured Obligations for any
reasonable costs and out-of-pocket expenses (including reasonable attorneys’
fees and time charges of attorneys for the Administrative Agent and the other
Holders of Secured Obligations, which attorneys may be employees of the
Administrative Agent or the other Holders of Secured Obligations) paid or
incurred by the Administrative Agent or any other Holders of Secured Obligations
in connection with the collection and enforcement of amounts due under the Loan
Documents, including without limitation this Guaranty.

SECTION 18. Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Secured Obligations (including the Administrative Agent) may, without
notice to any Guarantor and regardless of the acceptance of any security or
collateral for the payment hereof, appropriate and apply in accordance with the
terms of the Credit Agreement toward the payment of all or any part of the
Guaranteed Obligations (i) any indebtedness due or to become due from such
Holder of Secured Obligations or the Administrative Agent to any Guarantor, and
(ii) any moneys, credits or other property belonging to any Guarantor, at any
time held by or coming into the possession of such Holder of Secured Obligations
(including the Administrative Agent) or any of their respective affiliates.

SECTION 19. German Guarantors. (A) Each of the Lenders, by its acceptance of the
benefits hereof, agree (and will instruct the Administrative Agent accordingly)
not to enforce this Guaranty if and to the extent that this Guaranty shall be
enforced for debt owed by a direct or indirect holding company of the German
Guarantor or by a direct or indirect subsidiary of such holding company other
than the German Guarantor or any of its direct or indirect subsidiaries) and the
application of proceeds towards the Obligations would lead to the situation
that, if a Guarantor is organized as a GmbH or GmbH & Co. KG. (a “German
Guarantor”) under the laws of the Federal Republic of Germany, the Net Assets of
that German Guarantor or, in the case of a GmbH & Co. KG, its general partner
would fall below the registered share capital (Stammkapital) of the German
Guarantor or, in the case of a GmbH & Co. KG, of the general partner or, if the
Net Assets of the German Guarantor or, in the case of a GmbH & Co. KG, of the
general partner are already below the registered share capital of the German
Guarantor or, in the case of a GmbH & Co. KG, of the general partner, such
amount would be further reduced, and thereby violate the capital maintenance
requirement as set out in Sections 30 et. seq. GmbHG (Gesetz betreffend die
Gesellschaften mit beschraenkter Haftung).



--------------------------------------------------------------------------------

(B) Section 19(A) shall only apply if:

(i) the management of the German Guarantor has confirmed to the Administrative
Agent in writing the amount of the Net Assets calculated pursuant to
Section 19(F) (the “Determination”) within ten Business Days following receipt
of a demand of payment under this Guaranty, and the Determination provides for
sufficient evidence in form of a pro forma balance sheet and the latest
available management accounts of the German Guarantor and the Administrative
Agent has not disputed the Determination; or

(ii) the Administrative Agent has disputed the Determination, but the
Determination has been confirmed by an international accounting firm with
sufficient reputation, chosen by the German Guarantor with the consent of the
Administrative Agent, and notified to the Administrative Agent within 30 days
following its disputing of the Determination (whereby the assessment by the
accounting firm shall be binding, unless it shows manifest errors), provided
that if the Administrative Agent has not consented to the assessment by the
accounting firm because of a manifest error, the German Guarantor has to pay
such amount that is undisputed between the German Guarantor and the
Administrative Agent; in respect of the amount that is disputed, the rights of
the Lenders shall remain unaffected.

(C) Section 19(A) shall not apply:

(i) if the Determination has not been provided in accordance with Section 19(B);
or

(ii) if and to the extent the German Guarantor cannot demonstrate that the loans
made under the Credit Agreement have not been made available to the German
Guarantor or any of its subsidiaries and the letters of credit issued under the
Credit Agreement have not been issued for the benefit of a creditor of the
German Guarantor or any of its subsidiaries and have not been repaid at the time
of the enforcement; or

(iii) if a domination or profit transfer agreement is in place between the
German Guarantor as dominated company and the company for whose liabilities this
Guaranty was granted or between the German Guarantor and the shareholder of the
company for whose liabilities this Guaranty was granted unless and to the extent
the statutory loss compensation claim of the German Guarantor resulting from the
domination or profit transfer agreement is not fully recoverable; or

(iv) if and to the extent that the compensation claim that the German Guarantor
receives or would receive due to the enforcement would be recoverable.

(D) This Section does not restrict the Lenders in their right to pursue the
enforcement of this Guaranty at a later point in time and to retain the
enforcement proceeds if it has initially decided not to enforce this Guaranty or
to enforce this Guaranty only partly.

(E) For the avoidance of doubt, nothing in this Section shall prejudice the
rights of the Lenders to continue enforcing this Guaranty (subject to this
Section 19), or the exercise of the other rights pursuant to this Agreement, by
the Lenders.



--------------------------------------------------------------------------------

(F) The Net Assets (Nettoreinvermoegen) shall be calculated in accordance with
applicable law, the relevant German accounting principles and the principles
developed by court decisions for Section 30 GmbHG provided that:

(i) the amount of any increase of the registered share capital after the date
hereof that has been effected without the prior written consent of the
Administrative Agent (acting on behalf of the Lenders) shall be deducted from
the stated share capital;

(ii) loans provided to such German Guarantor (or in the case of a GmbH & Co. KG,
its general partner) by the Company or any of its subsidiaries shall be
disregarded, if a subordination clause pursuant to Section 39 (2) German
Insolvency Act (Insolvenzordnung) has been agreed or if the loans qualify as
shareholder loans within the meaning of Section 39 (1) No. 5 German Insolvency
Act;

(iii) financial indebtedness that has been incurred by the German Guarantor in
violation of any of the provisions of a Loan Document shall be disregarded; and

(iv) the German Guarantor has to account for those assets that are accounted for
with a book value that is not marginally lower than their market value at market
value, or if the market value of an asset cannot be assessed, the German
Guarantor has to sell that asset without undue delay (as the case may be, also
by way of sale-and-lease-back) if it is not necessary for the Assignor’s
business (nicht betriebsnotwendig) and the sale is legally permitted and
required for the preservation of the stated share capital which is protected by
Section 30 GmbHG.

SECTION 20. Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of each of the Borrowers
and any and all endorsers and/or other Guarantors of all or any part of the
Guaranteed Obligations, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that none of the Holders
of Secured Obligations (including the Administrative Agent) shall have any duty
to advise such Guarantor of information known to any of them regarding such
condition or any such circumstances. In the event any Holder of Secured
Obligations (including the Administrative Agent), in its sole discretion,
undertakes at any time or from time to time to provide any such information to a
Guarantor, such Holder of Secured Obligations (including the Administrative
Agent) shall be under no obligation (i) to undertake any investigation not a
part of its regular business routine, (ii) to disclose any information which
such Holder of Secured Obligations (including the Administrative Agent),
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information or any other information to such Guarantor.

SECTION 21. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

SECTION 22. Merger. This Guaranty, taken together with the other Loan Documents,
represents the final agreement of each of the Guarantors with respect to the
matters contained herein and may not be contradicted by evidence of prior or
contemporaneous agreements, or subsequent oral agreements, between the Guarantor
and any Holder of Secured Obligations (including the Administrative Agent).



--------------------------------------------------------------------------------

SECTION 23. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

SECTION 24. Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Holder of Secured Obligations
(including the Administrative Agent), as the case may be, of any sum adjudged to
be so due in such other currency such Holder of Secured Obligations (including
the Administrative Agent), as the case may be, may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Holder of Secured Obligations (including the
Administrative Agent), as the case may be, in the specified currency, each
Guarantor agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Holder of Secured Obligations (including the Administrative Agent), as the case
may be, against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Holder of Secured
Obligations (including the Administrative Agent), as the case may be, in the
specified currency and (b) amounts shared with other Holders of Secured
Obligations as a result of allocations of such excess as a disproportionate
payment to such other Holder of Secured Obligations under Section 2.18 of the
Credit Agreement, such Holder of Secured Obligations (including the
Administrative Agent), as the case may be, agrees, by accepting the benefits
hereof, to remit such excess to such Guarantor.

SECTION 25. Termination of Guarantors. The obligations of any Guarantor under
this Guaranty shall automatically terminate in accordance with Section 9.15 of
the Credit Agreement.

SECTION 26. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of Specified Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 26 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 26 or
otherwise under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 26 shall
remain in full force and effect until a discharge of such Qualified ECP
Guarantor’s Guaranteed Obligations in accordance with the terms hereof and the
other Loan Documents. Each Qualified ECP Guarantor intends that this Section 26
constitute, and this Section 26 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As used
herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.



--------------------------------------------------------------------------------

REMAINDER OF PAGE INTENTIONALLY BLANK



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

 

By:  

 

Its:  

 

 

By:  

 

Its:  

 

 

By:  

 

Its:  

 

 

By:  

 

Its:  

 

 

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

ANNEX I TO GUARANTY

Reference is hereby made to the Guaranty (the “Guaranty”) made as of October 26,
2018, by and among                         , a                     ,
                    , a                     ,                     , a
                        and                             , a
                            (the “Initial Guarantors” and along with any
additional Subsidiaries of Heidrick & Struggles International, Inc., which
become parties thereto and together with the undersigned, the “Guarantors”) in
favor of the Administrative Agent, for the ratable benefit of the Holders of
Secured Obligations, under the Credit Agreement. Capitalized terms used herein
and not defined herein shall have the meanings given to them in the Guaranty. By
its execution below, the undersigned [NAME OF NEW GUARANTOR], a [corporation]
[partnership] [limited liability company], agrees to become, and does hereby
become, a Guarantor under the Guaranty and agrees to be bound by such Guaranty
as if originally a party thereto. By its execution below, the undersigned
represents and warrants as to itself that all of the representations and
warranties contained in Section 2 of the Guaranty are true and correct in all
respects as of the date hereof.

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this                     day of                         ,
                .

 

[NAME OF NEW GUARANTOR] By:  

                 

Its:  

 



--------------------------------------------------------------------------------

EXHIBIT F

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT G-1

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [                    ], among
Heidrick & Struggles International, Inc., a Delaware corporation (the
“Company”), [Name of Foreign Subsidiary Borrower], a [                        ]
(the “New Borrowing Subsidiary”), and Bank of America, N.A. as Administrative
Agent (the “Administrative Agent”).

Reference is hereby made to the Credit Agreement dated as of October 26, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Foreign Subsidiary Borrowers from time to
time party thereto, the Lenders from time to time party thereto and Bank of
America, N.A. as Administrative Agent. Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. Under the Credit Agreement, the Lenders have agreed, upon the
terms and subject to the conditions therein set forth, to make Loans to certain
Foreign Subsidiary Borrowers (collectively with the Company, the “Borrowers”),
and the Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Foreign Subsidiary Borrower. In addition, the New Borrowing
Subsidiary hereby authorizes the Company to act on its behalf as and to the
extent provided for in Article II of the Credit Agreement. [Notwithstanding the
preceding sentence, the New Borrowing Subsidiary hereby designates the following
officers as being authorized to request Borrowings under the Credit Agreement on
behalf of the New Subsidiary Borrower and sign this Borrowing Subsidiary
Agreement and the other Loan Documents to which the New Borrowing Subsidiary is,
or may from time to time become, a party: [                            ].]

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
on and as of the date hereof, other than representations given as of a
particular date, in which case they shall be true and correct as of that date.
[The Company and the New Borrowing Subsidiary further represent and warrant that
the execution, delivery and performance by the New Borrowing Subsidiary of the
transactions contemplated under this Agreement and the use of any of the
proceeds raised in connection with this Agreement will not contravene or
conflict with, or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 of
England and Wales (as amended).]8 [INSERT OTHER PROVISIONS REASONABLY REQUESTED
BY ADMINISTRATIVE AGENT OR ITS COUNSELS] The Company agrees that the Guarantee
of the Company contained in the Credit Agreement will apply to the Obligations
of the New Borrowing Subsidiary. Upon execution of this Agreement by each of the
Company, the New Borrowing Subsidiary and the Administrative Agent, the New
Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Foreign Subsidiary Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

[Signature Page Follows]

 

8 

To be included only if a New Borrowing Subsidiary will be a Borrower organized
under the laws of England and Wales.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

HEIDRICK & STRUGGLES INTERNATIONAL, INC. By:  

                                      

        Name:         Title: [NAME OF NEW BORROWING SUBSIDIARY] By:  

 

        Name:         Title: BANK OF AMERICA, N.A., as Administrative Agent By:
 

 

        Name:         Title:



--------------------------------------------------------------------------------

EXHIBIT G-2

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

Bank of America, N.A.

as Administrative Agent

for the Lenders referred to below

135 S. LaSalle Street

Chicago, Illinois 60603

Attention: [                    ]

[Date]

Ladies and Gentlemen:

The undersigned, Heidrick & Struggles International, Inc. (the “Company”),
refers to the Credit Agreement dated as of October 26, 2018 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Foreign Subsidiary Borrowers from time to time party
thereto and Bank of America, N.A., as Administrative Agent. Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

The Company hereby terminates the status of [                    ] (the
“Terminated Borrowing Subsidiary”) as a Foreign Subsidiary Borrower under the
Credit Agreement. [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

[Signature Page Follows]



--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

Very truly yours, HEIDRICK & STRUGGLES INTERNATIONAL, INC. By:  

                          

  Name:   Title:

Copy to: Bank of America, N.A.

135 S. LaSalle St.

Chicago, IL 60603



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 26, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Heidrick & Struggles International, Inc. (the “Company”), the
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders from
time to time party thereto (collectively with the Company, the “Borrowers”) and
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the applicable Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the
applicable Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the applicable
Borrower with a certificate of its non-U.S. person status on IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the applicable Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the applicable Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                                  

Name: Title: Date:                    , 20[        ]



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 26, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Heidrick & Struggles International, Inc. (the “Company”), the
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders from
time to time party thereto (collectively with the Company, the “Borrowers”) and
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the applicable
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (v) none of
its partners/members is a controlled foreign corporation related to the
applicable Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the applicable
Borrower with IRS Form W-8IMY accompanied by the following forms from each of
its partners/members claiming the portfolio interest exemption: (A) an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable or (B) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or IRS Form W-8BEN-E, as from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the applicable Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the applicable Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                                  

Name: Title: Date:                    , 20[        ]



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 26, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Heidrick & Struggles International, Inc. (the “Company”), the
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders from
time to time party thereto (collectively with the Company, the “Borrowers”) and
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the applicable Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the applicable Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                                  

Name: Title: Date:                    , 20[        ]



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement originally dated as of
October 26, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Heidrick & Struggles International, Inc.
(the “Company”), the Foreign Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto (collectively with the
Company, the “Borrowers”) and Bank of America, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the applicable Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to the applicable Borrower as described
in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question
are not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the applicable
Borrower with IRS Form W-8IMY accompanied by the following forms from each of
its partners/members claiming the portfolio interest exemption: (A) an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable or (B) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or IRS Form W-8BEN-E, as from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                                  

Name: Title: Date:                    , 20[        ]